Exhibit 10.2
NEW ENGLAND EXECUTIVE PARK
BUILDING SIXTEEN
BURLINGTON, MASSACHUSETTS
OFFICE LEASE AGREEMENT
BETWEEN
MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware limited liability company
(“LANDLORD”)
AND
MICROFINANCIAL INCORPORATED, a Massachusetts corporation
(“TENANT”)

 



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT
     THIS OFFICE LEASE AGREEMENT (this “Lease”) is made and entered into as of
September 20, 2010, by and between MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a
Delaware limited liability company (“Landlord”) and MICROFINANCIAL INCORPORATED,
a Massachusetts corporation (“Tenant”). The following exhibits and attachments
are incorporated into and made a part of this Lease: Exhibit A-1 (Outline and
Location of Premises), Exhibit A-2 (Outline and Location of Park) Exhibit A-3
(Outline and Location of Offering Space), Exhibit B (Expenses and Taxes),
Exhibit C (Work Letter), Exhibit D (Commencement Letter), Exhibit E (Building
Rules and Regulations), Exhibit F (Additional Provisions), Exhibit G (Notice of
Lease) and Exhibit H (HVAC Specifications).

1.   Basic Lease Information.

  1.01   “Building” shall mean the building located at Sixteen New England
Executive Park, Burlington, Massachusetts 01803, and commonly known as Sixteen
New England Executive Park. “Rentable Square Footage of the Building” is deemed
to be 59,236 square feet.     1.02   “Premises” shall mean the area shown on
Exhibit A-1 to this Lease. The Premises is located on the 1st and 2nd floor and
known as suites 110 and 205. If the Premises include one or more floors in their
entirety, all corridors and restroom facilities located on such full floor(s)
shall be considered part of the Premises. The “Rentable Square Footage of the
Premises” is deemed to be 23,834 square feet, comprised of (i) 2,583 rentable
square feet known as Suite No. 110 located on the 1st floor and (ii) 21,251
rentable square feet known as Suite No. 205 located on the 2nd floor. Landlord
and Tenant stipulate and agree that the Rentable Square Footage of the Building
and the Rentable Square Footage of the Premises are correct.     1.03   “Park”
shall mean the New England Executive Park, Burlington, Massachusetts and the
land on which it is constructed, as well as all existing and future buildings
(including the Building) and other improvements thereon. A depiction of the Park
as it currently exists, as of the date of this Lease, is set forth on
Exhibit A-2 attached hereto. As of the date of this Lease, the Building’s
proportionate share of shared common area expenses of the Park (net of billings
to other buildings within the Park not owned by Landlord) is 5.78%, which
proportionate share shall not be increased or decreased during the Term of this
Lease.     1.04   “Base Rent”:

 



--------------------------------------------------------------------------------



 



                      Annual Rate     Monthly   Calendar Months of Term   Per
Square Foot     Base Rent  
Commencement Date — Last day of 12th full calendar month of Term
  $ 22.50     $ 44,688.75  
13 — 24
  $ 23.50     $ 46,674.92  
25 — 36
  $ 24.00     $ 47,668.00  
37 — 48
  $ 24.50     $ 48,661.08  
49 — 60
  $ 25.00     $ 49,654.17  
61 — 72
  $ 25.50     $ 50,647.25  
73 — Termination Date
  $ 26.00     $ 51,640.33  

      Notwithstanding anything in this Section of the Lease to the contrary, so
long as Tenant is not in Default (as defined in Section 18) under this Lease,
Tenant shall be entitled to an abatement of Base Rent in the amount of
$44,688.75 per month for 4 consecutive full calendar months of the Term (as
defined in Section 1.07), beginning with the 1st full calendar month of the Term
(the “Base Rent Abatement Period”). The total amount of Base Rent abated during
the Base Rent Abatement Period shall equal $178,755.00 (the “Abated Base Rent”).
During the Base Rent Abatement Period, only Base Rent shall be abated, and all
Additional Rent and other costs and charges specified in this Lease shall remain
as due and payable pursuant to the provisions of this Lease.     1.05  
“Tenant’s Pro Rata Share”: 40.2357%.     1.06   “Base Year” for Taxes (defined
in Exhibit B): Fiscal Year (defined below) 2011 (i.e., July 1, 2010 to June 30,
2011); “Base Year” for Expenses (defined in Exhibit B): calendar year 2011.    
    For purposes hereof, “Fiscal Year” shall mean the Base Year for Taxes and
each period of July 1 to June 30 thereafter.     1.07   “Term”: The period
commencing on the Commencement Date (defined below) and, unless terminated
earlier in accordance with this Lease, ending on the last day of the 90th full
calendar month following the Commencement Date (the “Termination Date”). The
“Commencement Date” shall mean the date on which the Landlord Work (defined in
Section 1.15) and the Base Building Work (defined in Exhibit C) is Substantially
Complete (defined in Section 3). The parties anticipate that the Landlord Work
and the Base Building Work will be Substantially Complete on or about
January 15, 2010 (the “Target Commencement Date”), provided this Lease is
mutually executed and delivered by both Landlord and Tenant by September 15,
2010. In addition, Landlord and Tenant shall also execute and Tenant may
register or record, as appropriate, at Tenant’s cost and expense, a Notice of
Lease in the form attached as Exhibit G.     1.08   Allowance(s): an amount not
to exceed $953,360.00 (i.e., $40.00 per square foot of the Premises), as further
described in the attached Exhibit C.     1.09   “Security Deposit”: $140,203.51,
as more fully described in Section 6.     1.10   “Guarantor(s)”: As of the date
of this Lease there are no Guarantors.

2



--------------------------------------------------------------------------------



 



  1.11   “Broker(s)”: FHO Partners (“Tenant’s Broker”), which represented Tenant
in connection with this transaction, and Meredith & Grew, Incorporated
(“Landlord’s Broker”), which represented Landlord in connection with this
transaction.     1.12   “Permitted Use”: General office use and, with respect to
the 1st floor of the Premises only, storage of equipment.     1.13   “Notice
Address(es)”:

              Landlord:   Tenant:  
 
  MA-New England Executive Park, L.L.C.
c/o Equity Office
125 Summer Street, 17th Floor
Boston, Massachusetts 02110
Attention: Property Manager

With a copy of any notices to
Landlord shall be sent to:

Equity Office
Two North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attn: General Counsel

and a copy to:

Neal, Gerber & Eisenberg LLP
Two North LaSalle Street
Suite 1700
Chicago, Illinois 60602
Attn: Audrey E. Selin, Esq.   Prior to the Commencement Date:

MicroFinancial Incorporated
10-M Commerce Way
Woburn, Massachusetts 01801

From and after the Commencement
Date:

MicroFinancial Incorporated
Sixteen New England Executive Park
Suite 200
Burlington, Massachusetts 01803

  1.14   “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 8:00 a.m.
to 6:00 p.m. on Business Days and 8:00 a.m. to 1:00 p.m. on Saturdays.     1.15
  “Landlord Work” means the work that Landlord is obligated to perform in the
Premises pursuant to a separate agreement (the “Work Letter”) attached to this
Lease as Exhibit C.     1.16   “Property” means the Building and the parcel(s)
of land on which it is located and, at Landlord’s discretion, the parking
facilities and other improvements, if any, serving the Building and the
parcel(s) of land on which they are located.

3



--------------------------------------------------------------------------------



 



  1.17   Tenant shall not record this Lease or any memorandum or notice without
Landlord’s prior written consent; provided, however, Landlord agrees to consent
to the recordation or registration of a memorandum or notice of this Lease, at
Tenant’s cost and expense (and in a form reasonably satisfactory to Landlord),
if the initial term of this Lease or the initial term plus renewal terms granted
exceed, in the aggregate, 7 years. If this Lease is terminated before the Term
expires, upon Landlord’s request the parties shall execute, deliver and record
an instrument acknowledging the above and the date of the termination of this
Lease, and Tenant appoints Landlord its attorney-in-fact in its name and behalf
to execute the instrument if Tenant shall fail to execute and deliver the
instrument after Landlord’s request therefor within 10 days.

2.   Lease Grant.

Landlord hereby leases the Premises to Tenant and Tenant hereby leases the
Premises from Landlord. Tenant has the non-exclusive right to use any portions
of the Property that are designated by Landlord for the common use of tenants
and others (the “Common Areas”).

3.   Adjustment of Commencement Date; Possession.

     3.01 The Landlord Work and the Base Building Work shall be deemed to be
“Substantially Complete” on the later of (i) the date that all Landlord Work and
Base Building Work has been performed substantially in conformance with the
Landlord Work Construction Drawings (as herein defined) (in the case of the
Landlord Work) and the work list set forth in Exhibit C hereto (in the case of
the Base Building Work) and, in all cases, the Work Letter attached hereto as
Exhibit C hereto, other than any details of construction, mechanical adjustment
or any other similar matter, the non-completion of which does not materially
interfere with Tenant’s use of the Premises; and (ii) the date Landlord receives
(or would have received absent any Tenant Delays) from the appropriate
governmental authorities, with respect to the Landlord Work performed by
Landlord or its contractors in the Premises, all approvals (including at least a
temporary certificate of occupancy) necessary for the occupancy of the Premises
for the Permitted Use. If Landlord delivers a temporary certificate of
occupancy, Landlord shall thereafter diligently pursue the issuance of a
permanent certificate of occupancy by the appropriate governmental agency. If
Landlord is actually delayed in the performance of the Landlord Work or the Base
Building Work as a result of the acts or omissions of Tenant, the Tenant Related
Parties (defined in Section 13) or their respective contractors or vendors,
including, without limitation, changes requested by Tenant to approved plans,
Tenant’s failure to comply with any of its obligations under this Lease, or
Tenant’s specification of any materials or equipment with long lead times (each
a “Tenant Delay”), the Landlord Work and the Base Building Work shall be deemed
to be Substantially Complete on the date that Landlord could reasonably have
been expected to Substantially Complete the Landlord Work and the Base Building
Work and obtain from the appropriate governmental authorities with respect to
the Landlord Work and the Base Building Work performed by Landlord or its
contractors in the Premises, all approvals necessary for the occupancy of the
Premises for the Permitted Use absent any Tenant Delay. Landlord shall use
reasonable efforts to notify Tenant, orally or in writing, of any circumstances
of which Landlord is aware that have caused or may cause a Tenant Delay, so that
Tenant may take whatever action is appropriate to minimize or prevent such
Tenant Delay. Notwithstanding anything to the contrary in Section 1.07 above,
Landlord’s failure to Substantially Complete the Landlord Work or the Base
Building Work by the Target Commencement Date (described in Section 1.07) shall
not be a default by Landlord or otherwise render Landlord liable for damages.
Promptly after the determination of the

4



--------------------------------------------------------------------------------



 



Commencement Date, Landlord and Tenant shall execute and deliver a commencement
letter in the form attached as Exhibit D (the “Commencement Letter”). Tenant’s
failure to execute and return the Commencement Letter, or to provide written
objection to the statements contained in the Commencement Letter, within 30 days
after the date of the Commencement Letter shall be deemed an approval by Tenant
of the statements contained therein. If the Termination Date does not fall on
the last day of a calendar month, then, notwithstanding anything in Section 1.03
or 1.07 to the contrary, Landlord, at its option, by written notice to Tenant,
may elect to adjust the Termination Date to the last day of the calendar month
in which the Termination Date would otherwise occur, in which event the Base
Rent rate, per rentable square foot, applicable to the portion of such calendar
month so added to the Term shall be the same as that which applies to the
preceding portion of such calendar month.
     3.02 Subject to Landlord’s obligation, to perform the Landlord Work in
accordance with the Landlord Work Construction Drawings (as defined in
Exhibit C) and the Base Building Work in accordance with the work list (as set
forth in Exhibit C), the Premises are accepted by Tenant in “as is” condition
and configuration as of the date of Tenant’s possession of the Premises without
any representations or warranties by Landlord. By taking possession of the
Premises, Tenant agrees that the Premises are in good order and satisfactory
condition. Notwithstanding the foregoing, Landlord shall be responsible for
latent defects in the Landlord Work and the Base Building Work of which Tenant
notifies Landlord to the extent that the correction of such defects is covered
under warranties given Landlord by contractors or subcontractors performing the
Landlord Work or the Base Building Work, as the case may be. Landlord shall
pursue such claims under such warranties for enforcement. Landlord shall not be
liable for a failure to deliver possession of the Premises or any other space
due to the holdover or unlawful possession of such space by another party,
provided, however, Landlord shall use reasonable efforts to obtain possession of
any such space. In such event, the Commencement Date for the Premises, or the
commencement date for such other space, as applicable, shall be postponed until
the date Landlord delivers possession of such space to Tenant free from
occupancy by any party. Except as otherwise provided in this Lease, Tenant shall
not be permitted to take possession of or enter the Premises prior to the
Commencement Date without Landlord’s permission. If Tenant takes possession of
or enters the Premises before the Commencement Date, Tenant shall be subject to
the terms and conditions of this Lease; provided, however, except for the cost
of services requested by Tenant (e.g. after hours HVAC service), Tenant shall
not be required to pay Rent for any entry or possession before the Commencement
Date during which Tenant, with Landlord’s approval, has entered, or is in
possession of, the Premises for the sole purpose of performing improvements or
installing furniture, equipment or other personal property.
     3.03 If the Commencement Date has not occurred on or before the Outside
Completion Date (defined below), Tenant shall be entitled to a day for day rent
abatement following the Base Rent Abatement Period which shall be based on the
number of days in the period beginning on the Outside Completion Date and ending
on the day prior to the Commencement Date (the “Additional Rent Abatement
Trigger Period”). Such additional rent abatement shall equal $1,469.22 for each
day of the first 15 days of the Additional Rent Abatement Trigger Period, and
$2,938.44 for each day starting on the 16th day of the Additional Rent Abatement
Trigger Period through the day prior to the Commencement Date. For purposes
hereof, the “Outside Completion Date” shall mean the date which is 120 days
after the later of the date this Lease is properly executed and delivered by
Tenant, the date all prepaid rental, and Security Deposits and/or Letter of
Credit required under this Lease are delivered to Landlord, the date the
building permit for the Landlord Work has been obtained, and, if applicable, the
date all contingencies, if any, specified in this Lease have been satisfied

5



--------------------------------------------------------------------------------



 



or waived in writing by Landlord. Landlord and Tenant acknowledge and agree
that: (i) the determination of the Commencement Date shall take into
consideration the effect of any Tenant Delays by Tenant; and (ii) the Outside
Completion Date shall be postponed by the number of days the Commencement Date
is delayed due to events of Force Majeure.
     3.04 Notwithstanding the foregoing, if the Commencement Date has not
occurred on or before the Required Completion Date (defined below), Tenant, as
its sole remedy, may terminate this Lease by giving Landlord written notice of
termination on or before the earlier to occur of: (i) 5 Business Days after the
Required Completion Date; and (ii) the Commencement Date. In such event, this
Lease shall be deemed null and void and of no further force and effect and
Landlord shall promptly refund any prepaid rent and Security Deposit and/or
Letter of Credit previously advanced by Tenant under this Lease and, so long as
Tenant has not previously defaulted under any of its obligations under the Work
Letter, the parties hereto shall have no further responsibilities or obligations
to each other with respect to this Lease. The “Required Completion Date” shall
mean the date which is 30 days after the Outside Completion Date. Landlord and
Tenant acknowledge and agree that: (i) the determination of the Commencement
Date shall take into consideration the effect of any Tenant Delays; and (ii) the
Required Completion Date shall be postponed by the number of days the
Commencement Date is delayed due to events of Force Majeure. Notwithstanding
anything herein to the contrary, if Landlord determines in good faith that it
will be unable to cause the Commencement Date to occur by the Required
Completion Date, Landlord shall have the right to immediately cease its
performance of the Landlord Work and provide Tenant with written notice (the
“Completion Date Extension Notice”) of such inability, which Completion Date
Extension Notice shall set forth the date on which Landlord reasonably believes
that the Commencement Date will occur. Upon receipt of the Completion Date
Extension Notice, Tenant shall have the right to terminate this Lease by
providing written notice of termination to Landlord within 5 Business Days after
the date of the Completion Date Extension Notice. If Tenant does not terminate
this Lease within such 5 Business Day period, the Required Completion Date
automatically shall be amended to be the date set forth in Landlord’s Completion
Date Extension Notice.
     3.05 Notwithstanding the foregoing but subject to the terms of this
Section 3.05, Landlord grants Tenant the right to enter the Premises at least
30 days prior to the Commencement Date, at Tenant’s sole risk, at such time(s)
as Landlord shall designate, for the purpose of installing telecommunications
and data cabling, equipment, furnishings and other personalty in the Premises.
Landlord may withdraw such permission to enter the Premises prior to the
Commencement Date at any time that Landlord reasonably determines that such
entry by Tenant is causing a dangerous situation for Landlord, Tenant or their
respective contractors or employees, or if Landlord reasonably determines that
such entry by Tenant is hampering or otherwise preventing Landlord from
proceeding with the completion of Landlord’s Work or the Base Building Work at
the earliest possible date. The parties agree to cooperate reasonably to
coordinate their respective access to and work within the Premises so as to
minimize any delay to the performance of the other party’s work therein.

4.   Rent.

     4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first

6



--------------------------------------------------------------------------------



 



day of each calendar month without notice or demand, provided that the
installment of Base Rent for the first full calendar month of the Term, and the
first monthly installment of Additional Rent for Expenses and Taxes, shall be
payable upon the execution of this Lease by Tenant. All other items of Rent
shall be due and payable by Tenant on or before 30 days after billing by
Landlord. Rent shall be made payable to the entity, and sent to the address,
Landlord designates and shall be made by good and sufficient check or by other
means acceptable to Landlord. If Tenant does not pay any Rent when due
hereunder, past due Rent shall accrue interest at the Prime Rate (as hereinafter
defined) plus 2% per annum, and Tenant shall pay Landlord a reasonable fee for
any checks returned by Tenant’s bank for any reason. Landlord’s acceptance of
less than the correct amount of Rent shall be considered a payment on account of
the oldest obligation due from Tenant hereunder, then to any current Rent then
due hereunder, notwithstanding any statement to the contrary contained on or
accompanying any such payment from Tenant. Rent for any partial month during the
Term shall be prorated. No endorsement or statement on a check or letter
accompanying payment shall be considered an accord and satisfaction. Tenant’s
covenant to pay Rent is independent of every other covenant in this Lease.
     4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

5.   Compliance with Laws; Use.

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business, the use, condition, configuration
and occupancy of the Premises and the Building systems located in or exclusively
serving the Premises. In addition, Tenant shall, at its sole cost and expense,
promptly comply with any Laws that relate to the “Base Building” (defined
below), but only to the extent such obligations are triggered by Tenant’s use of
the Premises, other than for general office use, or Alterations or improvements
in the Premises performed or requested by Tenant. However, nothing herein shall
require Tenant to comply with Laws or requirements of public authorities which
require the installation of new or additional mechanical, electrical, plumbing
or fire/life safety systems on a Building-wide basis without reference to the
particular use of Tenant or any Alterations performed by or for Tenant
(“Building-Wide Laws”). Landlord will, at Landlord’s expense (except to the
extent properly included in Expenses), perform all acts required to comply with
such Building-Wide Laws as the same affect the Premises and the Building. In
addition, Landlord shall be responsible, at its cost (except to the extent
properly included in Expenses), for correcting any violations of Title III of
the Americans with Disabilities Act (ADA) with respect to the Common Areas of
the Building except for any obligations specifically imposed upon Tenant
pursuant to this Lease. Notwithstanding the foregoing, Landlord shall have the
right to contest any alleged violation in good faith, including, without
limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by Law and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by Law. Landlord, after the exhaustion of any and all rights to appeal
or contest, will make all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment. “Base
Building” shall include the structural portions of the Building, the public
restrooms and the Building mechanical, electrical and plumbing systems and
equipment located in the internal core of the Building on the floor or floors on
which the Premises are located. Tenant shall promptly provide Landlord with
copies of any notices it receives regarding an alleged violation of Law. Tenant
shall comply with the rules and regulations of the Building

7



--------------------------------------------------------------------------------



 



attached as Exhibit E and such other reasonable rules and regulations adopted by
Landlord from time to time, including rules and regulations for the performance
of Alterations (defined in Section 9.03), provided the same are delivered to
Tenant in writing and are not inconsistent with the terms of this Lease. The
rules and regulations shall be generally applicable, and generally applied in
the same manner, to all tenants of the Building.

6.   Security Deposit.

The Security Deposit, if any, shall be delivered to Landlord upon the execution
of this Lease by Tenant and held by Landlord without liability for interest
(unless required by Law) as security for the performance of Tenant’s
obligations. The Security Deposit is not an advance payment of Rent or a measure
of damages. Landlord may from time to time and without prejudice to any other
remedy provided in this Lease or by Law, use all or a portion of the Security
Deposit to the extent necessary to satisfy past due Rent or to satisfy any other
loss or damage resulting from Tenant’s breach under this Lease. If Landlord uses
any portion of the Security Deposit, Tenant, within 5 days after demand, shall
restore the Security Deposit to its original amount. Landlord shall return any
unapplied portion of the Security Deposit to Tenant within 45 days after the
later to occur of: (a) determination of the final Rent due from Tenant; or
(b) the later to occur of the Termination Date or the date Tenant surrenders the
Premises to Landlord in compliance with Section 25. Landlord may assign the
Security Deposit to a successor or transferee and, following the assignment,
Landlord shall have no further liability for the return of the Security Deposit.
Landlord shall not be required to keep the Security Deposit separate from its
other accounts.
Provided that Tenant has timely paid all Rent and no Default has occurred under
this Lease prior to the Reduction Effective Date (as herein defined) (the “SD
Reduction Condition”), Tenant may reduce the Security Deposit so that the
reduced Security Deposit will be $100,000.00 effective as of the date (the
“Reduction Effective Date”) which is the 3rd anniversary of the Commencement
Date. If Tenant is entitled to a reduction in the Security Deposit, Tenant shall
provide Landlord with written notice requesting that the Security Deposit be
reduced as provided above (the “Security Reduction Notice”). If Tenant provides
Landlord with a Security Reduction Notice, and Tenant is entitled to reduce the
Security Deposit as provided herein, Landlord shall refund the applicable
portion of the Security Deposit to Tenant within 45 days after the later to
occur of (a) Landlord’s receipt of the Security Reduction Notice, or (b) the
date upon which Tenant is entitled to a reduction in the Security Deposit as
provided above

7.   Building Services.

     7.01 Landlord shall furnish Tenant with the following services: (a) water
for use in the Base Building lavatories and in the kitchen sink(s) and water
cooler(s) in the Premises; (b) customary heat and air conditioning in season
during Building Service Hours in accordance with the specifications attached
hereto as Exhibit H or otherwise as required by governmental authority; provided
that Landlord shall not be liable for any failure to maintain the temperature
ranges set forth in such Exhibit to the extent that such failure arises out of
either (i) an excess density or electrical load within the Premises beyond any
density or load limits that are standard for the Building, or (ii) modifications
performed to the HVAC system by Tenant or any contractors retained by Tenant, or
(iii) scheduled or temporary service interruptions that arise out of repairs and
maintenance of the HVAC system, provided that Landlord shall perform such
repairs and maintenance in such a manner as to minimize any interruption of
heating and air-conditioning service. Tenant shall have the right to receive
HVAC service during hours other

8



--------------------------------------------------------------------------------



 



than Building Service Hours by paying Landlord’s then standard charge for
additional HVAC service and providing such prior notice as is reasonably
specified by Landlord; and if Tenant is permitted to connect any supplemental
HVAC units to the Building’s condenser water loop or chilled water line, such
permission shall be conditioned upon Landlord having adequate excess capacity
from time to time and such connection and use shall be subject to Landlord’s
reasonable approval and reasonable restrictions imposed by Landlord. As of the
date hereof, Landlord’s charge for after hours heating and air conditioning
service is $60.00 per hour for each full floor or partial floor for which Tenant
requests such service, subject to change from time to time. (c) standard
janitorial service on Business Days; (d) elevator service. In addition, Tenant
throughout the initial Term and any extension thereof, shall have the exclusive
right to use the loading dock for the Building; (e) electricity in accordance
with the terms and conditions in Section 7.02; (f) access to the Building and
the Parking Facility (as defined in Exhibit F attached hereto) for Tenant and
its employees 24 hours per day/7 days per week, subject to the terms of this
Lease and such protective services or monitoring systems, if any, as Landlord
may reasonably impose, including, without limitation, sign-in procedures and/or
presentation of identification cards; and (g) such other services as Landlord
reasonably determines are necessary or appropriate for the Property. If
Landlord, at Tenant’s request, provides any services which are not Landlord’s
express obligation under this Lease, including, without limitation, any repairs
which are Tenant’s responsibility pursuant to Section 9 below, Tenant shall pay
Landlord, or such other party designated by Landlord, the cost of providing such
service (plus an administrative charge of 20% of the cost, not to exceed a total
of $250.00, for such administrative charge).
     7.02 Landlord, at Landlord’s sole cost and expense, shall separately meter
the Premises for electricity for lights and plugs. Electricity used by Tenant in
the Premises shall be paid for by Tenant by a separate charge payable by Tenant
to Landlord. Without the consent of Landlord, Tenant’s use of electrical service
shall not exceed the Building standard usage, per square foot, as reasonably
determined by Landlord, based upon the Building standard electrical design load.
For purposes hereof, the Building “electrical standard” for the initial Premises
is 6 watts per usable square foot for lights and connected load to the initial
Premises, exclusive of Base Building HVAC, and 4 watts per usable square foot
for lights and connected load, exclusive of Base Building HVAC for any
additional space added to the initial Premises after the Commencement Date.
Landlord shall have the right to measure electrical usage by commonly accepted
methods, including the installation of measuring devices such as submeters and
check meters. If it is determined that Tenant is using electricity in such
quantities or during such periods as to cause the total cost of Tenant’s
electrical usage, on a monthly, per-rentable-square-foot basis, to materially
exceed that which Landlord reasonably deems to be standard for the Building,
Tenant shall pay Landlord Additional Rent for the cost of such excess electrical
usage and, if applicable, for the cost of purchasing and installing the
measuring device(s). The initial estimated monthly payments for electricity is
$2,979.25 per month (i.e., $1.50 per rentable square foot per year), as such
rate may be adjusted up or down from time to time based on actual costs
incurred. Such rate shall be established by Landlord as a direct pass-through of
the rate charged by the utility provider, without mark-up by Landlord.
     7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of maintenance, repairs, improvements or alterations,
utility interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. However, if the Premises, or a material portion of the
Premises, are made untenantable for a

9



--------------------------------------------------------------------------------



 



period in excess of 3 consecutive Business Days as a result of a Service Failure
that is reasonably within the control of Landlord to correct, then Tenant, as
its sole remedy, shall be entitled to receive an abatement of Rent payable
hereunder during the period beginning on the 4th consecutive Business Day of the
Service Failure and ending on the day the service has been restored. If the
entire Premises have not been rendered untenantable by the Service Failure, the
amount of abatement shall be equitably prorated.

8.   Leasehold Improvements.

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant. Tenant shall, at
its expense, properly label and remove any Cable (defined in Section 9.01 below)
installed by Tenant as required by Section 9.03 below. In addition, Landlord, by
written notice to Tenant upon approval of Tenant’s plans for construction, may
require Tenant, at Tenant’s expense, to remove any Landlord Work or Alterations
that, in Landlord’s reasonable judgment, are of a nature that would require
removal and repair costs that are materially in excess of the removal and repair
costs associated with standard office improvements (the Cable and such other
items collectively are referred to as “Required Removables”). Required
Removables shall include, without limitation, internal stairways, raised floors,
personal baths and showers, vaults, rolling file systems and structural
alterations and modifications. The Required Removables shall be removed by
Tenant before the Termination Date. Tenant shall repair damage caused by the
installation or removal of Required Removables. If Tenant fails to perform its
obligations in a timely manner, Landlord may perform such work at Tenant’s
expense. Tenant, at the time it requests approval for a proposed Alteration,
including any Landlord Work, as such terms may be defined in the Work Letter
attached as Exhibit C, may request in writing that Landlord advise Tenant
whether the Alteration, including any Landlord Work, or any portion thereof, is
a Required Removable. Within 10 days after receipt of Tenant’s request, Landlord
shall advise Tenant in writing as to which portions of the alteration or other
improvements are Required Removables. Notwithstanding the foregoing, the
Landlord agrees that any Cable installed by or for the benefit of Tenant in
connection with Tenant’s initial occupancy of the Premises shall not be deemed a
Required Removable.

10



--------------------------------------------------------------------------------



 



9.   Repairs and Alterations.

     9.01 Tenant shall promptly provide Landlord with notice of any conditions
in the Premises of which Tenant is aware that are dangerous or in need of
maintenance or repair. Tenant, at its sole cost and expense, shall perform all
maintenance and repairs to the Premises that are not Landlord’s express
responsibility under this Lease, and keep the Premises in good condition and
repair, reasonable wear and tear excepted. Tenant’s repair and maintenance
obligations include, without limitation, repairs to: (a) floor covering;
(b) interior partitions; (c) doors; (d) the interior side of demising walls;
(e) Alterations (described in Section 9.03); (f) supplemental air conditioning
units, kitchens, including hot water heaters, plumbing, and other similar
facilities exclusively serving Tenant, whether such items are installed by
Tenant or are currently existing in the Premises; and (g) electronic, fiber,
phone and data cabling and related equipment that is installed by or for the
exclusive benefit of Tenant (collectively, “Cable”). All repairs and other work
performed by Tenant or its contractors, including that involving Cable, shall be
subject to the terms of Section 9.03 below. If Tenant fails to make any repairs
to the Premises for more than 15 days after notice from Landlord (although
notice shall not be required in an emergency), Landlord may, upon a second 2
Business Day notice (except in an emergency as aforesaid) make the repairs, and,
within 30 days after demand, Tenant shall pay the reasonable cost of the
repairs, together with an administrative charge in an amount equal to 5% of the
cost of the repairs.
     9.02 Landlord shall deliver the Premises, including all Base Building
systems serving the Premises, in good working order and repair and shall keep
and maintain or shall cause to be kept and maintained in good repair and working
order and perform maintenance upon, and repair and replace as necessary the:
(a) structural elements of the Building, including the foundation, floors, walls
and all other structural elements thereof; (b) mechanical (including HVAC),
electrical, plumbing and fire/life safety systems serving the Building, in
general except to the extent installed by or for the benefit of Tenant and
servicing only the Premises; (c) Common Areas of the Property and the Park;
(d) roof of the Building; (e) exterior windows of the Building; (f) elevators
serving the Building; and (g) the Parking Facility. Landlord shall promptly make
repairs for which Landlord is responsible. Landlord shall further maintain,
repair and replace, as necessary, the exterior Common Areas of the Building,
remove snow, ice and debris from all driveways, parking lots, sidewalks and
entrances, pave and repave the parking lots, driveways and other paved areas of
the Common Areas, and maintain exterior lighting consistent with applicable Laws
in the parking lots and entrances of the Building. Landlord shall further cause
the roads, driveways and walkways located within the Park to be in good
condition and repair, free from snow, ice and debris (to the extent reasonably
practical), so as to permit access by Tenant and all Tenant Related Parties to
the Building and the Parking Facility.
     9.03 Tenant shall not make alterations, repairs, additions or improvements
or install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. However, Landlord’s consent shall not
be required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (a) does not cost more than $25,000.00 in the aggregate;
(b) is not visible from the exterior of the Premises or Building; (c) will not
affect the Base Building (defined in Section 5); and (d) does not require work
to be performed inside the walls or above the ceiling of the Premises. Cosmetic
Alterations shall be subject to all the other provisions of this Section 9.03.
Prior to starting work, Tenant shall furnish Landlord with plans and
specifications (which shall be in CAD format if requested by Landlord); names of
contractors reasonably acceptable to Landlord (provided that Landlord may
designate specific contractors with respect to work which may effect the
structural portion of the Base Building or

11



--------------------------------------------------------------------------------



 



any Base Building systems); required permits and approvals; evidence of
contractor’s and subcontractor’s insurance in amounts reasonably required by
Landlord and naming Landlord and the managing agent for the Building (or any
successor(s)) as additional insureds; and any security for performance in
amounts reasonably required by Landlord. All Cable shall be clearly marked with
adhesive plastic labels (or plastic tags attached to such Cable with wire) to
show Tenant’s name, suite number, and the purpose of such Cable (i) every 6 feet
outside the Premises (specifically including, but not limited to, the electrical
room risers and any Common Areas), and (ii) at the termination point(s) of such
Cable. Changes to the plans and specifications must also be submitted to
Landlord for its approval. Alterations shall be constructed in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord,
and Tenant shall ensure that no Alteration impairs any Building system or
Landlord’s ability to perform its obligations hereunder. Landlord shall either
grant or deny any approval requested by Tenant under this Section 9.03 within 10
Business Days after its receipt of Tenant’s written request for such approval,
which request must include the items (or a reasonably detailed description of
same — e.g., the quality of materials to be approved by Landlord) to be reviewed
and approved by Landlord (such items specifically identified by Tenant in such
manner are referred to as the “Alteration Approval Items”). If Landlord fails to
either approve or disapprove any Alteration Approval Items requested by Tenant
within the 10 Business Day period set forth above, Tenant shall have the right
to provide Landlord with a second request for Landlord to either approve or
disapprove any Alteration Approval Items requested by Tenant. Tenant’s second
request for Landlord to either approve or disapprove any Alteration Approval
Items requested by Tenant must specifically state that Landlord’s failure to
respond within a period of 3 Business Days shall be deemed to be an approval by
Landlord. If Landlord’s failure to respond continues for 3 Business Days after
its receipt of the second request for Landlord to either approve or disapprove
any Alteration Approval Items for which Tenant has submitted a second request,
then such Alteration Approval Items shall be deemed to have been approved by
Landlord. Tenant shall reimburse Landlord for any sums paid by Landlord for
third party examination of Tenant’s plans for non-Cosmetic Alterations. In
addition, if Landlord is performing the construction management services in
connection with such Alterations, Tenant shall pay Landlord a fee for Landlord’s
oversight and coordination of any Alterations equal to 2% of the cost of the
Alterations. However, if Tenant is performing the construction management
services in connection with such Alterations, Tenant shall instead reimburse
Landlord for the commercially reasonable costs actually incurred by Landlord to
review Tenant’s plans and oversee the construction of the Alterations. Upon
completion, Tenant shall furnish “as-built” plans (in CAD format, if requested
by Landlord) for non-Cosmetic Alterations, completion affidavits and full and
final waivers of lien. Landlord’s approval of an Alteration shall not be deemed
a representation by Landlord that the Alteration complies with Law.

10.   Entry by Landlord.

Landlord may enter the Premises to inspect, show (but only during the last
12 months of the Term or any time during an uncured Default of Tenant) or clean
the Premises or to perform or facilitate the performance of repairs, alterations
or additions to the Premises or any portion of the Building. Except in
emergencies or to provide Building services, Landlord shall provide Tenant with
reasonable prior verbal notice of entry and shall use reasonable efforts to
minimize any interference with Tenant’s use of the Premises. If reasonably
necessary, Landlord may temporarily close all or a portion of the Premises to
perform repairs, alterations and additions. However, except in emergencies,
Landlord will not close the Premises if the work can reasonably be completed on
weekends and after Building Service Hours. Entry by Landlord as

12



--------------------------------------------------------------------------------



 



provided in this Lease shall not constitute a constructive eviction or entitle
Tenant to an abatement or reduction of Rent.

11.   Assignment and Subletting.

     11.01 Except in connection with a Business Transfer (defined in
Section 11.04), Tenant shall not assign, sublease, transfer or encumber any
interest in this Lease or allow any third party to use any portion of the
Premises (collectively or individually, a “Transfer”) without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed if Landlord does not exercise its recapture rights under
Section 11.02. Without limitation, it is agreed that Landlord’s consent shall
not be considered unreasonably withheld if the proposed transferee is a
governmental entity or an occupant of the Building or the Park or if the
proposed transferee, whether or not an occupant of the Building or the Park, is
in discussions with Landlord regarding the leasing of space within the Building
or the Park. Notwithstanding the above, Landlord will not withhold its consent
solely because the proposed subtenant or assignee is an occupant of the Building
or the Park if Landlord does not have space available for lease in the Building
or the Park that is comparable to the space Tenant desires to sublet or assign.
Landlord shall be deemed to have comparable space if it has, or will have, space
available on any floor of the Building or the Park that is approximately the
same size as the space Tenant desires to sublet or assign within 6 months of the
proposed commencement of the proposed sublease or assignment. If the entity(ies)
which directly or indirectly controls fifty percent (50%) or more of the voting
shares/rights of Tenant (other than through the ownership of voting securities
listed on a recognized securities exchange) changes at any time, such change of
ownership or control shall constitute a Transfer; provided, however, the
foregoing shall not apply to the infusion of additional equity capital in Tenant
or an initial public offering of equity securities of Tenant under the
Securities Act of 1933, as amended, which results in Tenant’s stock being traded
on a national securities exchange, including, but not limited to, the NYSE, the
NASDAQ Stock Market or the NASDAQ Small Cap Market System. Any Transfer in
violation of this Section shall, at Landlord’s option, be deemed a Default by
Tenant as described in Section 18, and shall be voidable by Landlord. In no
event shall any Transfer, including a Business Transfer, release or relieve
Tenant from any obligation under this Lease, and Tenant shall remain primarily
liable for the performance of the tenant’s obligations under this Lease, as
amended from time to time. Notwithstanding the above, Landlord shall not have
the right to recapture the Premises (or applicable portion thereof) in the event
of a Business Transfer (defined in Section 11.04).
     11.02 Tenant shall provide Landlord with financial statements for the
proposed transferee (or, in the case of a change of ownership or control, for
the proposed new controlling entity(ies)), a fully executed copy of the proposed
assignment, sublease or other Transfer documentation and such other information
as Landlord may reasonably request. Within 15 Business Days after receipt of the
required information and documentation, Landlord shall either: (a) consent to
the Transfer by execution of a consent agreement in a form reasonably designated
by Landlord; (b) reasonably refuse to consent to the Transfer in writing; or
(c) in the event of an assignment of this Lease or subletting of either (i) the
entire Premises, or (ii) any portion of the Premises located on the 1st floor of
the Building, recapture the portion of the Premises that Tenant is proposing to
Transfer. If Landlord does not respond with one of the foregoing options with
such 15 Business Day period, Tenant shall have the right to provide Landlord
with a second request for Landlord to respond to Tenant’s request regarding the
proposed Transfer. Tenant’s second request must specifically state that
Landlord’s failure to respond with 5 Business Days after its receipt of the
second request shall be deemed to be a consent to the Transfer. If Landlord
fails to respond within 5 Business Days after its receipt of

13



--------------------------------------------------------------------------------



 



the second request from Tenant, then Landlord shall be deemed to have elected
the option set forth in subsection (a) above. Notwithstanding the above, Tenant,
within 5 days after receipt of Landlord’s notice of intent to recapture, may
withdraw its request for consent to the Transfer. In that event, Landlord’s
election to recapture the Premises (or applicable portion thereof) shall be null
and void and of no force and effect. If Landlord exercises its right to
recapture (and Tenant has not withdrawn its election to recapture the Premises
or applicable portion thereof), this Lease shall automatically be amended (or
terminated if the entire Premises is being assigned or sublet) to delete the
applicable portion of the Premises effective on the proposed effective date of
the Transfer, although Landlord may require Tenant to execute a reasonable
amendment or other document reflecting such reduction or termination. Tenant
shall pay Landlord a review fee of $1,500.00 for Landlord’s review of any
requested Transfer. Notwithstanding the above, Landlord shall not have the right
to recapture the Premises (or applicable portion thereof) in the event of a
Business Transfer (defined in Section 11.04).
     11.03 Tenant shall pay Landlord 50% of all rent and other consideration
which Tenant receives as a result of a Transfer that is in excess of the Rent
payable to Landlord for the portion of the Premises and Term covered by the
Transfer. Tenant shall pay Landlord for Landlord’s share of the excess within
30 days after Tenant’s receipt of the excess. In determining the excess due
Landlord, Tenant may deduct from the excess, on a straight-line basis, all
reasonable and customary expenses directly incurred by Tenant attributable to
the Transfer. If Tenant is in Default, Landlord may require that all sublease
payments be made directly to Landlord, in which case Tenant shall receive a
credit against Rent in the amount of Tenant’s share of payments received by
Landlord.
     11.04 Tenant may assign this Lease to a successor to Tenant by merger,
consolidation or the purchase of all or substantially all of Tenant’s assets, or
assign this Lease or sublet all or a portion of the Premises to an Affiliate
(defined below), without the consent of Landlord, provided that all of the
following conditions are satisfied (a “Business Transfer”): (a) Tenant must not
be in Default; (b) Tenant must give Landlord written notice at least 15 Business
Days before such Transfer; and (c) if such Transfer will result from a merger or
consolidation of Tenant with another entity, then the Credit Requirement
(defined below) must be satisfied. Tenant’s notice to Landlord shall include
information and documentation evidencing the Business Transfer and showing that
each of the above conditions has been satisfied. If requested by Landlord,
Tenant’s successor shall sign and deliver to Landlord a commercially reasonable
form of assumption agreement. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant. The “Credit Requirement” shall
be deemed satisfied if, as of the date immediately preceding the date of the
Transfer, the financial strength of the entity with which Tenant is to merge or
consolidate is not less than that of Tenant, as determined (x) based on credit
ratings of such entity and Tenant by both Moody’s and Standard & Poor’s (or by
either such agency alone, if applicable ratings by the other agency do not
exist), or (y) if such credit ratings do not exist, then in accordance with
Moody’s KMV RiskCalc (i.e., the on-line software tool offered by Moody’s for
analyzing credit risk) based on CFO-certified financial statements for such
entity and Tenant covering their last two fiscal years ending before the
Transfer.
     11.05 Notwithstanding anything to the contrary contained in this
Section 11, neither Tenant nor any other person having a right to possess, use,
or occupy (for convenience, collectively referred to in this subsection as
“Use”) the Premises shall enter into any lease, sublease, license, concession or
other agreement for Use of all or any portion of the Premises which provides for
rental or other payment for such Use based, in whole or in part, on the net
income or profits derived by any person that leases, possesses, uses, or
occupies all or any

14



--------------------------------------------------------------------------------



 



portion of the Premises (other than an amount based on a fixed percentage or
percentages of receipts or sales), and any such purported lease, sublease,
license, concession or other agreement shall be absolutely void and ineffective
as a transfer of any right or interest in the Use of all or any part of the
Premises.
12. Liens.
Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 Business Days of notice from Landlord, shall fully discharge any lien
by settlement, by bonding or by insuring over the lien in the manner prescribed
by the applicable lien Law and, if Tenant fails to do so, Tenant shall be deemed
in Default under this Lease and, in addition to any other remedies available to
Landlord as a result of such Default by Tenant, Landlord, at its option, may
bond, insure over or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord, including, without limitation,
reasonable attorneys’ fees. Landlord shall have the right to require Tenant to
post a performance or payment bond in connection with any work or service done
or purportedly done by or for the benefit of Tenant. Tenant acknowledges and
agrees that all such work or service is being performed for the sole benefit of
Tenant and not for the benefit of Landlord.
13. Indemnity and Waiver of Claims.
Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below) or any contactor or vendor of
Landlord, Tenant shall indemnify, defend and hold Landlord and Landlord Related
Parties harmless against and from all liabilities, obligations, damages,
penalties, claims, actions, costs, charges and expenses, including, without
limitation, reasonable attorneys’ fees and other professional fees (if and to
the extent permitted by Law) (collectively referred to as “Losses”), which may
be imposed upon, incurred by or asserted against Landlord or any of the Landlord
Related Parties by any third party and arising out of or in connection with any
damage or injury occurring in the Premises or any acts or omissions (including
violations of Law) of Tenant, its trustees, managers, members, principals,
beneficiaries, partners, officers, directors, employees, contractors, vendors
and agents (the “Tenant Related Parties”) or any of Tenant’s transferees,
contractors or licensees. Tenant hereby waives all claims against and releases
Landlord and its trustees, managers, members, principals, beneficiaries,
partners, officers, directors, employees, Mortgagees (defined in Section 23) and
agents (the “Landlord Related Parties”) from all claims for any injury to or
death of persons, damage to property or business loss in any manner related to
(a) Force Majeure, (b) acts of third parties other than Landlord Related Parties
or any contractor or vendor or any of them, (c) the bursting or leaking of any
tank, water closet, drain or other pipe, (d) the inadequacy or failure of any
security or protective services, personnel or equipment, or (e) any matter not
within the reasonable control of Landlord.
Except to the extent caused by the negligence or willful misconduct of Tenant or
any Tenant Related Parties or any contractor or vendor of Tenant, Landlord shall
indemnify, defend and hold Tenant and the Tenant Related Parties harmless
against and from all Losses which may be imposed upon, incurred by or asserted
against Tenant or any of the Tenant Related Parties by any third party and
arising out of or in connection with any damage or injury occurring in the
Premises caused by Landlord or any Landlord Related Parties.

15



--------------------------------------------------------------------------------



 



14. Insurance. Tenant shall maintain the following coverages in the following
amounts:
     14.01 Commercial General Liability Insurance covering claims of bodily
injury, personal injury and property damage arising out of Tenant’s operations
and contractual liabilities, including coverage formerly known as broad form, on
an occurrence basis, with minimum primary limits of $1,000,000 each occurrence
and $2,000,000 annual aggregate (and not more than $25,000 self-insured
retention) and a minimum excess/umbrella limit of $2,000,000.
     14.02 Property insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property in the Premises
installed by, for, or at the expense of Tenant, including, without limitation,
any furniture, business or trade fixtures or equipment purchased by Tenant with
any portion of the Allowance (“Tenant’s Property”), and (ii) any Leasehold
Improvements installed by or for the benefit of Tenant, whether pursuant to this
Lease or pursuant to any prior lease or other agreement to which Tenant was a
party (“Tenant-Insured Improvements”). Such insurance shall be written on an
“all risks” of physical loss or damage basis, for the full replacement cost
value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance, and shall include coverage for damage or
other loss caused by fire or other peril, including vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage, bursting
or stoppage of pipes, and explosion, and providing business interruption
coverage for a period of one year.
     14.03 Worker’s Compensation and Employer’s Liability or other similar
insurance to the extent required by Law.
     14.04 Form of Policies. The minimum limits of insurance required to be
carried by Tenant shall not limit Tenant’s liability. Such insurance shall be
issued by an insurance company that has an A.M. Best rating of not less than
A-VIII and shall be in form and content reasonably acceptable to Landlord.
Tenant’s Commercial General Liability Insurance shall (a) name Landlord,
Landlord’s managing agent, and any other party designated by Landlord
(“Additional Insured Parties”) as additional insureds; and (b) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and non-contributing with Tenant’s insurance. Landlord shall
be designated as a loss payee with respect to Tenant’s Property insurance on any
Tenant-Insured Improvements. Tenant shall deliver to Landlord, on or before the
Commencement Date and at least 15 days before the expiration dates thereof,
certificates from Tenant’s insurance company on the forms currently designated
“ACORD 28” (Evidence of Commercial Property Insurance) and “ACORD 25-S”
(Certificate of Liability Insurance) or the equivalent. Attached to the ACORD
25-S (or equivalent) there shall be an endorsement naming the Additional Insured
Parties as additional insureds which shall be binding on Tenant’s insurance
company. Upon Landlord’s request, Tenant shall deliver to Landlord, in lieu of
such certificates, copies of the policies of insurance required to be carried
under Section 14.02 showing that the Additional Insured Parties are named as
additional insureds.
     14.05 Tenant shall maintain such increased amounts of the insurance
required to be carried by Tenant under this Section 14, and such other types and
amounts of insurance covering the Premises and Tenant’s operations therein, as
may be reasonably requested by Landlord, but not in excess of the amounts and
types of insurance then being required by landlords of buildings comparable to
and in the vicinity of the Building.

16



--------------------------------------------------------------------------------



 



     14.06 Landlord shall maintain the following insurance, together with such
other insurance coverage as Landlord, in its reasonable judgment, may elect to
maintain (collectively, “Landlord’s Insurance”), the premiums of which will be
included in Expenses: (1) Commercial General Liability insurance applicable to
the Property, Building and Common Areas providing, on an occurrence basis, a
minimum combined single limit of at least $2,000,000.00; and (2) All Risk
Property Insurance on the Building at full replacement cost value.
15. Subrogation.
Each party waives, and shall cause its insurance carrier to waive, any right of
recovery against the other party, any of its (direct or indirect) owners, or any
of their respective beneficiaries, trustees, officers, directors, employees or
agents for any loss of or damage to property which loss or damage is (or, if the
insurance required hereunder had been carried, would have been) covered by
insurance. For purposes of this Section 15 only, (a) any deductible with respect
to a party’s insurance shall be deemed covered by, and recoverable by such party
under, valid and collectable policies of insurance, and (b) any contractor
retained by Landlord to install, maintain or monitor a fire or security alarm
for the Building shall be deemed an agent of Landlord.
16. Casualty Damage.
     16.01 If all or any portion of the Premises or if the portion of the
Parking Facility serving the Premises which may be required for Tenant’s access
to and use and enjoyment of the Premises becomes untenantable or inaccessible by
fire or other casualty to the Premises or the Common Areas (collectively a
“Casualty”), Landlord, within (1) 90 days of the date of the Casualty, if the
Casualty affects only the Building, or (2) 120 days of the date of the Casualty
if the Casualty affects the Building and other buildings, shall cause a general
contractor selected by Landlord to provide Landlord with a written estimate of
the amount of time required, using standard working methods, to substantially
complete the repair and restoration of the Premises and any Common Areas
necessary to provide access to the Premises (“Completion Estimate”). Landlord
shall promptly forward a copy of the Completion Estimate to Tenant. If the
Completion Estimate indicates that the Premises or any Common Areas necessary to
provide access to the Premises cannot be made tenantable within 210 days from
the date the repair is started, then either party shall have the right to
terminate this Lease upon written notice to the other within 10 days after
Tenant’s receipt of the Completion Estimate. Tenant, however, shall not have the
right to terminate this Lease if the Casualty was caused by the negligence or
intentional misconduct of Tenant or any Tenant Related Parties. In addition,
Landlord, by notice to Tenant within 90 days after the date of the Casualty,
shall have the right to terminate this Lease if: (1) the Premises have been
materially damaged and there is less than 2 years of the Term remaining on the
date of the Casualty; (2) any Mortgagee requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (3) a material uninsured loss to
the Building or Premises occurs, provided, however, that if a loss is uninsured
because Landlord failed to maintain the insurance required to be maintained by
Landlord under Section 14 above, such loss will not be deemed uninsured and
shall not permit Landlord the right to terminate this Lease pursuant to this
Section 16.01(3). However, for purposes of the preceding sentence, the existence
of a deductible shall not be deemed to be a failure by Landlord to maintain the
insurance required to be maintained by Landlord under Section 14 above.
     16.02 If this Lease is not terminated, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, restore the Premises and Common
Areas. Such restoration shall be to substantially the same condition that
existed prior to the Casualty, except for modifications required by Law or

17



--------------------------------------------------------------------------------



 



any other modifications to the Common Areas deemed desirable by Landlord;
provided that any permanent modifications to the Common Areas shall not prevent
Tenant’s access to the Premises nor prevent Tenant’s use and enjoyment of the
unaffected portions of the Common Areas and the Premises. Notwithstanding
Section 15, upon notice from Landlord, Tenant shall assign or endorse over to
Landlord (or to any party designated by Landlord) all property insurance
proceeds payable to Tenant under Tenant’s insurance with respect to any
Leasehold Improvements performed by or for the benefit of Tenant; provided if
the estimated cost to repair such Leasehold Improvements exceeds the amount of
insurance proceeds received by Landlord from Tenant’s insurance carrier, the
excess cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord’s commencement of repairs. Within 15 days of demand, Tenant shall also
pay Landlord for any additional excess costs that are determined during the
performance of the repairs to such Leasehold Improvements. In no event shall
Landlord be required to spend more for the restoration of the Premises and
Common Areas than the proceeds received by Landlord, whether insurance proceeds
or proceeds from Tenant. Landlord shall not be liable for any inconvenience to
Tenant, or injury to Tenant’s business resulting in any way from the Casualty or
the repair thereof. During any period of time that all or a material portion of
the Premises is rendered untenantable as a result of a Casualty, the Rent shall
abate for the portion of the Premises that is untenantable and not used by
Tenant.
17. Condemnation.
Either party may terminate this Lease if any material part of the Premises or a
material part of the Parking Facility or roadways serving the Premises which may
be required for Tenant’s access to the Premises is taken or condemned for any
public or quasi-public use under Law, by eminent domain or private purchase in
lieu thereof (a “Taking”). Landlord shall also have the right to terminate this
Lease if there is a Taking of any portion of the Building or Property which
would have a material adverse effect on Landlord’s ability to profitably operate
the remainder of the Building. Tenant may also terminate this Lease if there is
a Taking of a material part of the Building such that Tenant is prevented from
accessing the Premises or otherwise utilizing the Premises for the purposes
described herein. The terminating party shall provide written notice of
termination to the other party within 45 days after it first receives notice of
the Taking. The termination shall be effective as of the effective date of any
order granting possession to, or vesting legal title in, the condemning
authority. If this Lease is not terminated, Base Rent and Tenant’s Pro Rata
Share shall be appropriately adjusted to account for any reduction in the square
footage of the Building or Premises. All compensation awarded for a Taking shall
be the property of Landlord. The right to receive compensation or proceeds are
expressly waived by Tenant, provided, however, Tenant may file a separate claim
for Tenant’s Property and Tenant’s reasonable relocation expenses, provided the
filing of the claim does not diminish the amount of Landlord’s award. If only a
part of the Premises is subject to a Taking and this Lease is not terminated, or
if there is a Taking of a material part of the Building or the Common Areas such
that Tenant is prevented from accessing the Building, Premises or Parking
Facility, or otherwise utilizing the Premises for the purposes described herein
and the Lease is not terminated, Landlord, with reasonable diligence, will
restore the remaining portion of the Premises (or the portion of the Building
necessary for Tenant’s access, as the case may be) as nearly as practicable to
the condition immediately prior to the Taking.
18. Events of Default.
     18.01 In addition to any other default specifically described in this
Lease, each of the following occurrences shall be a “Default”: (a) Tenant’s
failure to pay any portion of Rent when due, if the failure continues for 5
Business Days after written notice to Tenant (“Monetary

18



--------------------------------------------------------------------------------



 



Default”); (b) Tenant’s failure (other than a Monetary Default) to comply with
any term, provision, condition or covenant of this Lease, if the failure is not
cured within 10 Business Days after written notice to Tenant provided, however,
if Tenant’s failure to comply cannot reasonably be cured within 10 Business
Days, Tenant shall be allowed additional time (not to exceed 120 days) as is
reasonably necessary to cure the failure so long as Tenant begins the cure
within 10 Business Days and diligently pursues the cure to completion;
(c) Tenant permits a Transfer without Landlord’s required approval or otherwise
in violation of Section 11 of this Lease; (d) Tenant or any Guarantor becomes
insolvent, makes a transfer in fraud of creditors, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts when due
or forfeits or loses its right to conduct business; (e) the leasehold estate is
taken by process or operation of Law; or (f) Tenant is in default beyond any
notice and cure period under any other lease or agreement with Landlord at the
Building or Property. If Landlord provides Tenant with notice of Tenant’s
failure to comply with any specific provision of this Lease on 3 separate
occasions during any 12 month period, Tenant’s subsequent violation of such
provision shall, at Landlord’s option, be an incurable Default by Tenant. All
notices sent under this Section shall be in satisfaction of, and not in addition
to, notice required by Law.
     18.02 Before filing suit for an alleged default by Landlord, Tenant shall
give Landlord and the Mortgagee(s) whom Tenant has been notified hold Mortgages
(defined in Section 23 below), notice and reasonable time to cure the alleged
default.
19. Remedies.
     19.01 Upon Default, Landlord shall have the right to pursue any one or more
of the following remedies:
          (a) Terminate this Lease, in which case Tenant shall immediately
surrender the Premises to Landlord. If Tenant fails to surrender the Premises,
Landlord, in compliance with Law, may enter upon and take possession of the
Premises and remove Tenant, Tenant’s Property and any party occupying the
Premises. Tenant shall pay Landlord, on demand, all past due Rent and other
losses and damages Landlord suffers as a result of Tenant’s Default, including,
without limitation, all Costs of Reletting (defined below) and any deficiency
that may arise from reletting or the failure to relet the Premises. “Costs of
Reletting” shall include all reasonable costs and expenses incurred by Landlord
in reletting or attempting to relet the Premises, including, without limitation,
legal fees, brokerage commissions, the cost of alterations and the value of
other concessions or allowances granted to a new tenant. Landlord agrees to use
reasonable efforts to mitigate damages, provided that those efforts shall not
require Landlord to relet the Premises in preference to any other space in the
Building or to relet the Premises to any party that Landlord could reasonably
reject as a transferee pursuant to Section 11.
          (b) Terminate Tenant’s right to possession of the Premises and, in
compliance with Law, remove Tenant, Tenant’s Property and any parties occupying
the Premises. Landlord may (but shall not be obligated to) relet all or any part
of the Premises, without notice to Tenant, for such period of time and on such
terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine. Landlord may
collect and receive all rents and other income from the reletting. Tenant shall
pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or failure to relet the Premises. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease.

19



--------------------------------------------------------------------------------



 



     19.02 In lieu of calculating damages under Section 19.01, Landlord may
elect to receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at the Prime Rate (defined
below) then in effect, minus the then present fair rental value of the Premises
for the remainder of the Term, similarly discounted, after deducting all
anticipated Costs of Reletting. “Prime Rate” shall be the per annum interest
rate publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the state in which the Building is located.
     19.03 If Tenant is in Default of any of its non-monetary obligations under
this Lease, Landlord shall have the right to perform such obligations. Tenant
shall reimburse Landlord for the cost of such performance upon demand together
with an administrative charge equal to 10% of the cost of the work performed by
Landlord. The repossession or re-entering of all or any part of the Premises
shall not relieve Tenant of its liabilities and obligations under this Lease. No
right or remedy of Landlord shall be exclusive of any other right or remedy.
Each right and remedy shall be cumulative and in addition to any other right and
remedy now or subsequently available to Landlord at Law or in equity.
20. Limitation of Liability.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE INTEREST OF
LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE
PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD OR ANY
LANDLORD RELATED PARTY. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD
OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO
OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE.
EXCEPT AS PROVIDED IN SECTION 22 BELOW, NEITHER TENANT NOR ANY TENANT RELATED
PARTY SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT
SHALL TENANT OR ANY TENANT RELATED PARTY BE LIABLE TO LANDLORD FOR ANY LOST
PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD,
TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED
HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW), NOTICE AND REASONABLE TIME TO CURE
THE ALLEGED DEFAULT. WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL LANDLORD
OR ANY MORTGAGEES OR LANDLORD RELATED PARTIES EVER BE LIABLE FOR ANY
CONSEQUENTIAL OR INCIDENTAL DAMAGES OR ANY LOST PROFITS OF TENANT. FOR PURPOSES
HEREOF, “INTEREST OF LANDLORD IN THE PROPERTY” SHALL INCLUDE PROCEEDS FROM THE
ARMS-LENGTH SALE OF THE PROPERTY TO A THIRD PARTY (LESS ANY SUMS PAYABLE TO
SATISFY ANY MORTGAGES OR OTHER LIENS AGAINST THE PROPERTY), RENTS DUE FROM
TENANTS, INSURANCE PROCEEDS AND PROCEEDS FROM CONDEMNATION OR EMINENT DOMAIN
PROCEEDINGS (PRIOR TO THE DISTRIBUTION OF SAME TO ANY PARTNER OR SHAREHOLDER OF
LANDLORD OR ANY OTHER THIRD PARTY).

20



--------------------------------------------------------------------------------



 



21. Relocation.
Landlord, at its expense, at any time before or during the Term, may relocate
Tenant from any or all of the portion of the Premises located on the first floor
of the Building to space (“Relocation Space”) of reasonably comparable size and
utility in comparison to the relocated portion of the Premises. Such Relocation
Space shall be located on the first floor of the Building. Such relocation shall
be effective upon 60 days’ prior written notice to Tenant. Any such relocation
to other space on the first floor of the Building shall be conditioned on
Landlord ensuring that Tenant shall retain the exclusive right to use the
loading dock located on the first floor of the Building. From and after the date
of the relocation, the Base Rent and Tenant’s Pro Rata Share shall be adjusted
based on the rentable square footage of the Relocation Space, provided that the
total monthly Base Rent for the Relocation Space shall in no event exceed the
total monthly Base Rent which would otherwise have been payable for the portion
of the Premises which was relocated, and Tenant’s Pro Rata Share for the
Relocation Space shall in no event exceed Tenant’s Pro Rata Share for the
portion of the Premises which was relocated. Landlord shall pay Tenant’s
reasonable costs of relocation, including all costs for moving Tenant’s
furniture, equipment, supplies and other personal property, as well as the cost
of printing and distributing change of address notices to Tenant’s customers and
one month’s supply of stationery showing the new address.
22. Holding Over.
If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover. No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover and Tenant fails to vacate the Premises within 15 days
after notice from Landlord, Tenant shall be liable for all damages that Landlord
suffers from the holdover.
23. Subordination to Mortgages; Estoppel Certificate.
     23.01 Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust, ground lease(s) or other lien(s) now or subsequently arising
upon the Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Notwithstanding the foregoing, upon written request by Tenant,
Landlord will use reasonable efforts to obtain a non-disturbance, subordination
and attornment agreement from Landlord’s current (as of the date of this Lease)
Mortgagee on such Mortgagee’s then current standard form of agreement.
“Reasonable efforts” of Landlord shall not require Landlord to incur any cost,
expense or liability to obtain such agreement except that Landlord shall be
responsible for any fee or review costs charged by the Mortgagee existing as of
the date of this Lease in connection with an initial request for a
non-disturbance, subordination and attornment agreement from such initial
Mortgagee. Landlord’s failure to

21



--------------------------------------------------------------------------------



 



obtain a non-disturbance, subordination and attornment agreement for Tenant from
the initial Mortgagee as of the date of this Lease shall have no effect on the
rights, obligations and liabilities of Landlord and Tenant or be considered to
be a default by Landlord hereunder. Notwithstanding the foregoing in this
Section to the contrary, as a condition precedent to the subordination of this
Lease to any future Mortgage, Landlord shall be required to provide Tenant with
a non-disturbance, subordination, and attornment agreement in favor of Tenant
from any Mortgagee who comes into existence after the Commencement Date. Such
non-disturbance, subordination, and attornment agreement in favor of Tenant
shall be in recordable form and shall provide that, so long as Tenant is paying
the Rent due under the Lease and is not otherwise in default under the Lease
beyond any applicable cure period, its right to possession and the other terms
of the Lease shall remain in full force and effect. Such non-disturbance,
subordination, and attornment agreement may include other commercially
reasonable provisions in favor of the Mortgagee, including, without limitation,
additional reasonable time on behalf of the Mortgagee to cure defaults of the
Landlord and provide that (a) neither Mortgagee nor any successor-in-interest
shall be bound by (i) any payment of the Base Rent, Additional Rent, or other
sum due under this Lease for more than 1 month in advance or (ii) any amendment
or modification of the Lease made without the express written consent of
Mortgagee or any successor-in-interest; (b) neither Mortgagee nor any
successor-in-interest will be liable for (i) any act or omission or warranties
of any prior landlord (including Landlord), (ii) the breach of any warranties or
obligations relating to construction of improvements on the Property or any
tenant finish work performed or to have been performed by any prior landlord
(including Landlord), or (iii) the return of any security deposit, except to the
extent such deposits have been received by Mortgagee; and (c) neither Mortgagee
nor any successor-in-interest shall be subject to any offsets or defenses which
Tenant might have against any prior landlord (including Landlord). Upon request
of Landlord, Tenant will execute the Mortgagee’s form of non-disturbance,
subordination and attornment agreement and return the same to Landlord for
execution by the Mortgagee. Landlord and Tenant shall each, within 10 days after
receipt of a written request from the other, execute and deliver a commercially
reasonable estoppel certificate to those parties as are reasonably requested by
the other (including a Mortgagee or prospective purchaser). Without limitation,
such estoppel certificate may include a certification as to the status of this
Lease, the existence of any defaults and the amount of Rent that is due and
payable.
     23.02 In the event Mortgagee enforces it rights under the Mortgage, Tenant,
at Mortgagee’s option, will attorn to Mortgagee or its successor; provided,
however, that Mortgagee or its successor shall not be liable for or bound by
(i) any payment of any Rent installment which may have been made more than
30 days before the due date of such installment, (ii) any act or omission of or
default by Landlord under this Lease (but Mortgagee, or such successor, shall be
subject to the continuing obligations of landlord under the Lease to the extent
arising from and after such succession to the extent of Mortgagee’s, or such
successor’s, interest in the Property), (iii) any credits, claims, setoffs or
defenses which Tenant may have against Landlord or (iv) any obligation under
this Lease to maintain a fitness facility at the Building, if any. Tenant, upon
the reasonable request by Mortgagee or such successor in interest, shall execute
and deliver an instrument or instruments confirming such attornment.
Notwithstanding the foregoing, if Mortgagee shall have entered into a
non-disturbance agreement directly with the Tenant governing Tenant’s
obligations to attorn to Mortgagee or such successor in interest as landlord,
the terms and provisions of such non-disturbance agreement shall supercede the
provisions of this Section 23.02.

22



--------------------------------------------------------------------------------



 



24. Notice.
All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered,
express, or certified mail, with return receipt requested or with delivery
confirmation requested from the U.S. postal service, or sent by overnight or
same day courier service at the party’s respective Notice Address(es) set forth
in Section 1; provided, however, notices sent by Landlord regarding general
Building operational matters may be posted in the Building mailroom or the
general Building newsletter or sent via e-mail to the e-mail address provided by
Tenant to Landlord for such purpose. In addition, if the Building is closed
(whether due to emergency, governmental order or any other reason), then any
notice address at the Building shall not be deemed a required notice address
during such closure, and, unless Tenant has provided an alternative valid notice
address to Landlord for use during such closure, any notices sent during such
closure may be sent via e-mail or in any other practical manner reasonably
designed to ensure receipt by the intended recipient. Each notice shall be
deemed to have been received on the earlier to occur of actual delivery or the
date on which delivery is refused, or, if Tenant has vacated the Premises or any
other Notice Address of Tenant without providing a new Notice Address, 3 days
after notice is deposited in the U.S. mail or with a courier service in the
manner described above. Either party may, at any time, change its Notice Address
(other than to a post office box address) by giving the other party written
notice of the new address.
25. Surrender of Premises.
At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage by fire or other Casualty (subject to the terms of
Section 16), damage by condemnation (subject to the terms of Section 17) and
damage which Landlord is obligated to repair hereunder excepted. If Tenant fails
to remove any of Tenant’s Property, or to restore the Premises to the required
condition, within 2 days after termination of this Lease or Tenant’s right to
possession, Landlord, at Tenant’s sole cost and expense, shall be entitled (but
not obligated) to remove and store Tenant’s Property and/or perform such
restoration of the Premises. Landlord shall not be responsible for the value,
preservation or safekeeping of Tenant’s Property. Tenant shall pay Landlord,
upon demand, the expenses and storage charges incurred. If Tenant fails to
remove Tenant’s Property from the Premises or storage, within 30 days after
notice, Landlord may deem all or any part of Tenant’s Property to be abandoned
and, at Landlord’s option, title to Tenant’s Property shall vest in Landlord or
Landlord may dispose of Tenant’s Property in any manner Landlord deems
appropriate.

23



--------------------------------------------------------------------------------



 



26. Miscellaneous.
     26.01 This Lease shall be interpreted and enforced in accordance with the
Laws of the state or commonwealth in which the Building is located and Landlord
and Tenant hereby irrevocably consent to the jurisdiction and proper venue of
such state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities. Notices to any one person or entity shall
be deemed to have been given to all persons and entities. Tenant represents and
warrants to Landlord, and agrees, that each individual executing this Lease on
behalf of Tenant is authorized to do so on behalf of Tenant and that the
entity(ies) or individual(s) constituting Tenant or Guarantor or which may own
or control Tenant or Guarantor or which may be owned or controlled by Tenant or
Guarantor are not and at no time will be (i) in violation of any Laws relating
to terrorism or money laundering, or (ii) among the individuals or entities
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.
     26.02 If Landlord retains an attorney or institutes legal proceedings due
to Tenant’s failure to pay Rent when due, then Tenant shall be required to pay
Additional Rent in an amount equal to the reasonable attorneys’ fees and costs
actually incurred by Landlord in connection therewith. Notwithstanding the
foregoing, in any action or proceeding between Landlord and Tenant, including
any appellate or alternative dispute resolution proceeding, the prevailing party
shall be entitled to recover from the non-prevailing party all of its costs and
expenses in connection therewith, including, but not limited to, reasonable
attorneys’ fees actually incurred. Landlord and Tenant hereby waive any right to
trial by jury in any proceeding based upon a breach of this Lease. No failure by
either party to declare a default immediately upon its occurrence, nor any delay
by either party in taking action for a default, nor Landlord’s acceptance of
Rent with knowledge of a default by Tenant, shall constitute a waiver of the
default, nor shall it constitute an estoppel.
     26.03 Whenever a period of time is prescribed for the taking of an action
by Landlord or Tenant (other than the payment of the Security Deposit or Rent),
the period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, pandemics, civil
disturbances and other causes beyond the reasonable control of the performing
party (“Force Majeure”).
     26.04 Landlord shall have the right to transfer and assign, in whole or in
part, all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer, Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease from and after the date of the
transfer.

24



--------------------------------------------------------------------------------



 



     26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s
review only and the delivery of it does not constitute an offer to Tenant or an
option. Tenant represents that it has dealt directly with and only with the
Broker (described in Section 1.10) as a broker, agent or finder in connection
with this Lease. Tenant shall indemnify and hold Landlord and the Landlord
Related Parties harmless from all claims of any other brokers, agents or finders
claiming to have represented Tenant in connection with this Lease. Landlord
shall indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers, agents or finders claiming to have represented Landlord
in connection with this Lease. Equity Office Properties Management Corp., or
such other entity affiliated with Equity Office Properties Management Corp. that
is involved in the negotiation of this Lease (each referred to as “EOPMC”),
represents only the Landlord in this transaction. Any assistance rendered by any
agent or employee of EOPMC in connection with this Lease or any subsequent
amendment or modification or any other document related hereto has been or will
be made as an accommodation to Tenant solely in furtherance of consummating the
transaction on behalf of Landlord, and not as agent for Tenant. Landlord agrees
to pay a brokerage commission to Tenant’s Broker and Landlord’s Broker in
accordance with the terms of separate commission agreements entered into or to
be entered into between Landlord and Tenant’s Broker, and Landlord and
Landlord’s Broker, respectively, provided that in no event shall Landlord be
obligated to pay a commission to Tenant’s Broker or Landlord’s Broker in
connection with any extension of the Term or in connection with any additional
space that is leased by Tenant pursuant to the terms of this Lease except as may
be specifically provided otherwise in such agreement or future agreement between
Landlord and Tenant’s Broker, and Landlord and Landlord’s Broker, respectively.
     26.06 Time is of the essence with respect to Tenant’s exercise of any
expansion, renewal or extension rights granted to Tenant. The expiration of the
Term, whether by lapse of time, termination or otherwise, shall not relieve
either party of any obligations which accrued prior to or which may continue to
accrue after the expiration or termination of this Lease.
     26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to
the terms of this Lease, provided Tenant pays the Rent and fully performs all of
its covenants and agreements. This covenant shall be binding upon Landlord and
its successors only during its or their respective periods of ownership of the
Building.
     26.08 This Lease does not grant any rights to light or air over or about
the Building. Landlord excepts and reserves exclusively to itself any and all
rights not specifically granted to Tenant under this Lease. Landlord reserves
the right to make changes to the Property, Building and Common Areas as Landlord
deems appropriate. This Lease constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings related to the
Premises, including all lease proposals, letters of intent and other documents.
Neither party is relying upon any warranty, statement or representation not
contained in this Lease. This Lease may be modified only by a written agreement
signed by an authorized representative of Landlord and Tenant. Wherever this
Lease requires Landlord to provide a customary service or to act in a reasonable
manner (whether in incurring an expense, establishing a rule or regulation,
providing an approval or consent, or performing any other act), this Lease shall
be deemed also to provide that whether such service is customary or such conduct
is reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system.

25



--------------------------------------------------------------------------------



 



     26.09 Submission of this Lease by Landlord is not an offer to enter into
this Lease but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Lease until Landlord has executed and delivered the
same to Tenant.
     26.10 If Landlord is advised by its counsel at any time that any part of
the payments by Tenant to Landlord under this Lease may be characterized as
unrelated business income under the United States Internal Revenue Code and its
regulations, then Tenant shall enter into any amendment proposed by Landlord to
avoid such income, so long as the amendment does not require Tenant to make more
payments or accept fewer services from Landlord, than this Lease provides.
     26.11 This Lease may be executed in counterparts and shall constitute an
agreement binding on all parties notwithstanding that all parties are not
signatories to the original or the same counterpart provided that all parties
are furnished a copy or copies thereof reflecting the signature of all parties.
Transmission of a facsimile or by email of a pdf copy of the signed counterpart
of the Lease shall be deemed the equivalent of the delivery of the original, and
any party so delivering a facsimile or pdf copy of the signed counterpart of the
Lease by email transmission shall in all events deliver to the other party an
original signature promptly upon request.
     26.12 Except with regard to requests for consent or approval that require
Landlord to make a determination of the aesthetics of certain signage,
alterations or other things that would be visible from outside the Premises or
Building or to assume certain risks, including, without limitation, the risk
that a certain alteration, addition and/or improvement could adversely affect
the mechanical systems or structure of the Building or require excess removal
costs, Landlord and Tenant agree that the giving of any consent or approval
hereunder shall not be unreasonably withheld, conditioned or delayed.

26



--------------------------------------------------------------------------------



 



     Landlord and Tenant have executed this Lease under seal in two or more
counterparts as of the day and year first above written.

            LANDLORD:

MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a
Delaware limited liability company
      By:           Name:           Title:           TENANT:

MICROFINANCIAL INCORPORATED,
a Massachusetts corporation
      By:           Name:           Title:      

27



--------------------------------------------------------------------------------



 



         

EXHIBIT A-1
OUTLINE AND LOCATION OF PREMISES
     This Exhibit is attached to and made a part of the Office Lease Agreement
(the “Lease”) by and between MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware
limited liability company (“Landlord”) and MICROFINANCIAL INCORPORATED, a
Massachusetts corporation (“Tenant”) for space in the Building located at
Sixteen New England Executive Park, Burlington, Massachusetts 01803.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
OUTLINE AND LOCATION OF PARK
     This Exhibit is attached to and made a part of the Office Lease Agreement
(the “Lease”) by and between MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware
limited liability company (“Landlord”) and MICROFINANCIAL INCORPORATED, a
Massachusetts corporation (“Tenant”) for space in the Building located at
Sixteen New England Executive Park, Burlington, Massachusetts 01803.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
OUTLINE AND LOCATION OF OFFERING SPACE
     This Exhibit is attached to and made a part of the Office Lease Agreement
(the “Lease”) by and between MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware
limited liability company (“Landlord”) and MICROFINANCIAL INCORPORATED, a
Massachusetts corporation (“Tenant”) for space in the Building located at
Sixteen New England Executive Park, Burlington, Massachusetts 01803.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
EXPENSES AND TAXES
     This Exhibit is attached to and made a part of the Office Lease Agreement
(the “Lease”) by and between MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware
limited liability company (“Landlord”) and MICROFINANCIAL INCORPORATED, a
Massachusetts corporation (“Tenant”) for space in the Building located at
Sixteen New England Executive Park, Burlington, Massachusetts 01803. Capitalized
terms used but not defined herein shall have the meanings given in the Lease.
1. Payments.
     1.01 Beginning January 1, 2012, Tenant shall pay Tenant’s Pro Rata Share of
the amount, if any, by which Expenses (defined below) for each calendar year
during the Term exceed Expenses for the Base Year (the “Expense Excess”) and
beginning on the 1st anniversary of the Commencement Date, Tenant shall also pay
Tenant’s Pro Rata Share of the amount, if any, by which Taxes (defined below)
for each Fiscal Year during the Term exceed Taxes for the Base Year (the “Tax
Excess”). If Expenses or Taxes in any calendar year or Fiscal Year decrease
below the amount of Expenses or Taxes for the Base Year, Tenant’s Pro Rata Share
of Expenses or Taxes, as the case may be, for that calendar year or Fiscal Year
shall be $0. Landlord shall provide Tenant with a good faith estimate of the
Expense Excess and of the Tax Excess for each calendar year or Fiscal Year
during the Term. Landlord shall use reasonable efforts to furnish the good faith
estimate of the Tax Excess for the next applicable Fiscal Year by June 15th of
the prior Fiscal Year. On or before the first day of each month, Tenant shall
pay to Landlord a monthly installment equal to one-twelfth of Tenant’s Pro Rata
Share of Landlord’s estimate of both the Expense Excess and Tax Excess. If
Landlord determines that its good faith estimate of the Expense Excess or of the
Tax Excess was incorrect by a material amount, Landlord may provide Tenant with
a revised estimate no more than once during any calendar year. After its receipt
of a revised estimate, Tenant’s monthly payments shall be based upon the revised
estimate. Landlord shall use its reasonable efforts to provide an estimate of
the Expense Excess and the Tax Excess for the coming calendar year by
December 1, of the prior calendar year. However, if Landlord does not provide
Tenant with an estimate of the Expense Excess or the Tax Excess by the first day
of a calendar year or Fiscal Year, as the case may be, Tenant shall continue to
pay monthly installments based on the previous year’s estimate(s) until Landlord
provides Tenant with the new estimate. Upon delivery of the new estimate, an
adjustment shall be made for any month for which Tenant paid monthly
installments based on the previous year’s estimate. Tenant shall pay Landlord
the amount of any underpayment within 30 days after receipt of the new estimate.
Any overpayment shall, at Tenant’s option, be refunded to Tenant within 30 days
or credited against the next due future installment(s) of Additional Rent.
     1.02 As soon as is practical following the end of each calendar year or
Fiscal Year, as the case may be, Landlord shall furnish Tenant with a statement
of the actual Expenses and Expense Excess and the actual Taxes and Tax Excess
for the prior calendar year or Fiscal Year, as the case may be. Landlord shall
use reasonable efforts to furnish the statement of actual Expenses on or before
June 1 of the calendar year immediately following the calendar year to which the
statement applies. If the estimated Expense Excess or estimated Tax Excess for
the prior calendar year or Fiscal Year, as the case may be, is more than the
actual Expense Excess or actual Tax Excess for the prior calendar year or Fiscal
Year, as the case may be, Landlord shall, at Tenant’s option, either provide
Tenant with a refund or apply any overpayment

B-1



--------------------------------------------------------------------------------



 



by Tenant against Additional Rent due or next becoming due, provided if the Term
expires before the determination of the overpayment, Landlord shall refund any
overpayment to Tenant after first deducting the amount of Rent due. If the
estimated Expense Excess or estimated Tax Excess for the prior calendar year or
Fiscal Year, as the case may be, is less than the actual Expense Excess or
actual Tax Excess, for such prior calendar year or Fiscal Year, as the case may
be, Tenant shall pay Landlord, within 30 days after its receipt of the statement
of Expenses or Taxes, any underpayment for the prior calendar year or Fiscal
Year, as the case may be.
2. Expenses.
     2.01 “Expenses” means all costs and expenses incurred in each calendar year
in connection with operating, maintaining, repairing, and managing the Building
and the Property. Landlord shall act in a reasonable manner in incurring
Expenses. Expenses include, without limitation: (a) a pro rata share of all
labor and labor related costs, including wages, salaries, bonuses, taxes,
insurance, uniforms, training, retirement plans, pension plans and other
employee benefits (“Labor Costs”) of any personnel providing support services
directly related to the operation, maintenance or management of the Building
which, if provided directly by a property manager or its general support staff,
would normally be chargeable as an operating expense of a comparable office
building (“Building Support Services”), with the pro rata share of such Labor
Costs being reflective of the extent to which such personnel are providing
Building Support Services for the Building; (b) management fees in an amount
equal to 3% of the gross revenues from the Building and the Property; (c) the
cost of equipping, staffing and operating an on-site and/or off-site management
office for the Building, provided if the management office services one or more
other buildings or properties, the shared costs and expenses of equipping,
staffing and operating such management office(s) shall be equitably prorated and
apportioned between the Building and the other buildings or properties;
(d) accounting costs; (e) the cost of services; (f) rental and purchase cost of
parts, supplies, tools and equipment; (g) commercially reasonable insurance
premiums and deductibles; (h) electricity and gas for building Common Areas and
water and other utility costs for the Park; and (i) the amortized cost of
capital improvements (as distinguished from replacement parts or components
installed in the ordinary course of business) made subsequent to the Base Year
which are: (1) intended to effect economies in the operation or maintenance of
the Property, reduce current or future Expenses, enhance the safety or security
of the Property or its occupants or enhance the environmental sustainability of
the Property’s operations, provided that Landlord, based on expert third party
advice, reasonably believes that such improvements will reduce operating expense
costs or improve the operating efficiency of the Building, (2) replacements or
modifications of nonstructural items located in the Base Building or Common
Areas that are required to keep the Base Building or Common Areas in good
condition, or (3) required under any Laws that are enacted, or first interpreted
to apply to the Property, after the Commencement Date. The cost of capital
improvements, to the extent permitted to be included as Expenses hereunder,
shall be amortized by Landlord over the lesser of the Payback Period (defined
below) or the useful life of the capital improvement as reasonably determined by
Landlord in accordance with Generally Accepted Accounting Principles (“GAAP”).
The amortized cost of capital improvements may, at Landlord’s option, include
actual or imputed interest at the rate that Landlord would reasonably be
required to pay to finance the cost of the capital improvement. “Payback Period”
means the actual period of time that it takes for the cost savings resulting
from a capital improvement to equal the total cost of the capital improvement.
Landlord, by itself or through an affiliate, shall have the right to directly
perform, provide and be compensated for any services under the Lease. If
Landlord incurs Expenses for the Building or Property together with one or more
other buildings or properties, whether pursuant to a reciprocal easement
agreement, common area agreement or otherwise,

B-2



--------------------------------------------------------------------------------



 



the shared costs and expenses shall be equitably prorated and apportioned
between the Building and Property and the other buildings or properties.
Expenses shall be determined in accordance with GAAP. Notwithstanding the
foregoing, for purposes of computing Tenant’s Pro Rata Share of Expenses, the
Controllable Expenses (hereinafter defined) shall not increase by more than 5%
per calendar year on a cumulative basis over the course of the Term. In other
words, Controllable Expenses for the first calendar year after the Base Year
shall not exceed 105% of the Controllable Expenses for the Base Year.
Controllable Expenses for the second calendar year after the Base Year shall not
exceed 105% of the Controllable Expenses for the first calendar year after the
Base Year, etc. By way of illustration, if Controllable Expenses were $10.00 per
rentable square foot for the Base Year, then Controllable Expenses for the first
calendar year following the Base Year shall not exceed $10.50 per rentable
square foot. If Controllable Expenses for such first calendar year following the
Base Year were actually $10.30 per rentable square foot, then Controllable
Expenses for the second calendar year following the Base Year shall not exceed
$10.82 per rentable square foot. “Controllable Expenses” shall mean all Expenses
exclusive of the cost of insurance, utilities, snow removal, repairs and
restoration due to hurricanes and other weather-related causes, capital
improvements (to the extent allowable as Expenses hereunder), and other Expenses
to the extent: (i) that a component of Expenses are union labor wages, or
(ii) such Expenses are incurred as a result of any requirements of Law (to the
extent the same are allowable as Expenses hereunder).
     2.02 Expenses shall not include: the cost of capital improvements,
including any capital improvements related to the structural elements of the
Building and the Base Building mechanical, electrical and HVAC systems (except
as set forth above); principal payments of mortgage and other non-operating
debts of Landlord; the cost of repairs or other work to the extent Landlord is
reimbursed by insurance (or would have been reimbursed by insurance had Landlord
carried the insurance required to be carried by Landlord under this Lease) or
condemnation proceeds; attorney’s fees and other expenses incurred in connection
with negotiations or disputes with prospective tenants or tenants or other
occupants of the Building; all lease concessions, rental abatements, “tenant
allowances”, “tenant concessions” and other costs or expenses incurred in
fixturing, furnishing, renovating or otherwise improving, decorating or
redecorating space for tenants or other occupants of the Building, or vacant
leaseable space in the Building, except in connection with general maintenance
and repairs provided to the tenants of the Building in general; costs incurred
in connection with the sale, financing or refinancing of the Building; fines,
interest and penalties incurred due to the late payment of Taxes or Expenses;
any penalties or damages that Landlord pays to Tenant under this Lease or to
other tenants in the Building under their respective leases; leasing
commissions, advertising and promotional expenses and other costs incurred in
procuring tenants or in selling the Building; legal fees or other expenses
incurred in connection with enforcing leases with tenants in the Building;
financing costs including interest (other than as provided in Section 2.01
above) and principal amortization of debts and the costs of providing the same;
except as otherwise expressly provided above, depreciation; rental on ground
leases or other underlying leases and the costs of providing the same; any
liabilities, costs or expenses associated with or incurred in connection with
the removal, enclosure, encapsulation or other handling of Hazardous Substances
and the cost of defending against claims in regard to the existence or release
of Hazardous Substances at the Building or the Site (except with respect to
those costs for which Tenant is otherwise responsible pursuant to the express
terms of this Lease, and except to the extent such removal, enclosure,
encapsulation or other handling of such Hazardous Substances is related to the
general repair and maintenance of the Building or Property); charges for
electricity, water, or other utilities, services or goods and applicable taxes
for which Tenant or any other tenant, occupant, person or other party is
obligated to reimburse Landlord or to pay to third parties; cost of any HVAC,
janitorial or other services provided to tenants on an extra cost

B-3



--------------------------------------------------------------------------------



 



basis after regular business hours; cost of correcting defects in the design and
original construction of the Building; cost of any work or service provided
generally to other tenants in the Building and not provided or available to
Tenant; any cost (other than management fees) paid to a person firm, corporation
or other entity related to Landlord to the extent that the costs of such
services exceed the competitive cost for such services rendered by persons or
entities of similar skill, competence and experience; lease payments for rental
equipment (other than equipment for which depreciation is properly charged as an
expense) that would constitute a capital expenditure if the equipment were
purchased; late fees or charges incurred by Landlord due to late payment of
expenses, except to the extent attributable to Tenant’s actions or inactions;
cost of acquiring, securing cleaning or maintaining major sculptures, paintings
and other works of art (as opposed to decorations purchased or leased by
Landlord for display in the Common Areas); real estate taxes or taxes on
Landlord’s business (such as income, excess profits, franchise, capital stock,
estate, inheritance, etc.); charitable or political contributions;
organizational expenses associated with the creation and operation of the entity
which constitutes Landlord; increases in Expenses incurred for or as a result of
any expansion of the Building and/or other buildings in the Park or change in
use of any building in the Park (i.e., from office to hotel, retail or
residential) after the Commencement Date (including but not limited to all costs
relating to permitting in connection with the initial construction of the
Building or other buildings now or hereafter constructed at the Park); costs
incurred to replace any VAV boxes or roof equipment or other major components on
the HVAC system existing at or on the Buildings as of the date of this Lease
(excluding costs relating to normal routine and preventative maintenance of such
VAV boxes or roof equipment or other major components of the HVAC system, which
such normal routine and preventative maintenance costs shall be included as
Expenses); all bad debt loss, rent loss, or reserves for bad debt or rent loss;
reserves not spent by Landlord by the end of the calendar year for which
Expenses are paid; any costs of Landlord’s general overhead, including general
administrative expenses, which costs would not be chargeable to operating
expenses of the Building in accordance with generally accepted accounting
principles, consistently applied; any rental, either actual or not, for the
Landlord’s or Landlord’s managing agent’s management or leasing office; any
fines, penalties or interest resulting from the negligence or willful misconduct
of the Landlord or its agents, contractors, or employees or any penalties;
Taxes; or damages that Landlord pays to Tenant under this Lease or to other
tenants in the Building under their respective leases; or fees or penalties
incurred as a result of violation by Landlord of any applicable law or
requirements of law, except to the extent attributable to Tenant’s actions or
inactions.
     In no event shall Landlord be entitled to a reimbursement from tenants for
Expenses and Taxes in excess of 100% of the costs actually paid or incurred by
Landlord in any applicable calendar year.
     2.03 If at any time during a calendar year the Building is not at least 95%
occupied (or a service provided by Landlord to tenants of the Building generally
is not provided by Landlord to a tenant that provides such service itself, or
any tenant of the Building is entitled to free rent, rent abatement or the
like), Expenses shall be determined as if the Building had been 95% occupied
(and all services provided by Landlord to tenants of the Building generally had
been provided by Landlord to all tenants, and no tenant of the Building had been
entitled to free rent, rent abatement or the like) during that calendar year. If
Expenses for a calendar year are determined as provided in the prior sentence,
Expenses for the Base Year shall also be determined in such manner.
Notwithstanding the foregoing, Landlord may calculate the extrapolation of
Expenses under this Section based on 100% occupancy and service so long as such
percentage is used consistently for each year of the Term. The extrapolation of
Expenses under this Section shall be performed in accordance with the
methodology specified by the

B-4



--------------------------------------------------------------------------------



 



Building Owners and Managers Association, and shall include the gross up of
costs related to cleaning contracts, restroom supplies, rubbish removal,
electricity and water/sewer charges.
3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Building and/or Property, including, but not limited to, gross receipts taxes,
assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all
commercially reasonable costs and fees incurred in connection with seeking
reductions in any tax liabilities described in (a) and (b), including, without
limitation, any such commercially reasonable costs incurred by Landlord for
compliance, review and appeal of tax liabilities. Without limitation, Taxes
shall be determined without regard to any “green building” credit and shall not
include any income, capital levy, transfer, capital stock, gift, estate or
inheritance tax. In addition, Taxes shall not include any increase in Taxes
incurred for any expansion of the Building and/or other buildings in the Park
after the Commencement Date or any increases arising from changes in the use of
the Park or any fines or penalties resulting from late payments by Landlord.
Landlord, using Landlord’s reasonable determination, shall engage experts and
challenge any unreasonable tax assessments. If a change in Taxes is obtained for
any year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord. For the purpose of determining Taxes for any given
calendar year, the amount to be included in Taxes for such year shall be as
follows: (1) with respect to any special assessment that is payable in
installments, Taxes for such year shall include the amount of the installment
(and any interest) due and payable during such calendar year; and (2) with
respect to all other real estate taxes, Taxes for such year shall, at Landlord’s
election, include either the amount accrued, assessed or otherwise imposed for
such calendar year, provided that Landlord’s election shall be applied
consistently throughout the Term of the Lease.
4. Audit Rights. Within 60 days after receiving Landlord’s statement of Expenses
(or, with respect to the Base Year Expenses, within 60 days after receiving
Landlord’s initial statement of Expenses for the Base Year) (each such period is
referred to as the “Review Notice Period”), Tenant may give Landlord written
notice (“Review Notice”) that Tenant intends to review Landlord’s records of the
Expenses for the calendar year (or Base Year, as applicable) to which the
statement applies, and within 90 days after sending the Review Notice to
Landlord (such period is referred to as the “Request for Information Period”),
Tenant shall send Landlord a written request identifying, with a reasonable
degree of specificity, the information that Tenant desires to review (the
“Request for Information”). Within a reasonable time after Landlord’s receipt of
a timely Request for Information and executed Audit Confidentiality Agreement
(referenced below), Landlord, as determined by Landlord, shall forward to
Tenant, or make available for inspection on site at such location deemed
reasonably appropriate by Landlord, such records (or copies thereof) for the
applicable calendar year (or Base Year, as applicable) that are reasonably
necessary for Tenant to conduct its review of the information appropriately
identified in the Request for Information and to substantiate the validity of
the Expenses set forth

B-5



--------------------------------------------------------------------------------



 



in the Landlord’s statement. Within 90 days after any particular records are
made available to Tenant (such period is referred to as the “Objection Period”),
Tenant shall have the right to give Landlord written notice (an “Objection
Notice”) stating in reasonable detail any objection to Landlord’s statement of
Expenses for that year which relates to the records that have been made
available to Tenant. If Tenant provides Landlord with a timely Objection Notice,
Landlord and Tenant shall work together in good faith to resolve any issues
raised in Tenant’s Objection Notice. If Landlord and Tenant determine that
Expenses for the calendar year are less than reported, Landlord shall provide
Tenant with a credit against the next installment of Rent in the amount of the
overpayment by Tenant. Likewise, if Landlord and Tenant determine that Expenses
for the calendar year are greater than reported, Tenant shall pay Landlord the
amount of any underpayment within 30 days. If Tenant fails to give Landlord an
Objection Notice with respect to any records that have been made available to
Tenant prior to expiration of the Objection Period applicable to the records
which have been provided to Tenant, Tenant shall be deemed to have approved
Landlord’s statement of Expenses with respect to the matters reflected in such
records and shall be barred from raising any claims regarding the Expenses
relating to such records for that year. If Tenant fails to provide Landlord with
a Review Notice prior to expiration of the Review Notice Period or fails to
provide Landlord with a Request for Information prior to expiration of the
Request for Information Period described above, Tenant shall be deemed to have
approved Landlord’s statement of Expenses and shall be barred from raising any
claims regarding the Expenses for that year.
Landlord agrees that Tenant may retain a third party agent to review Landlord’s
books and records which is not a CPA firm, so long as the third party agent
retained by Tenant shall have expertise in and familiarity with general industry
practice with respect to the operation of and accounting for a first class
office building and whose compensation shall in no way be contingent upon or
correspond to the financial impact on Tenant resulting from the review. Tenant
shall be solely responsible for all costs, expenses and fees incurred for the
audit, and the fees charged cannot be based in whole or in part on a contingency
basis. However, notwithstanding the foregoing, if Landlord and Tenant determine
that Expenses for the Building for the year in question were less than stated by
more than 5%, Landlord, within 30 days after its receipt of paid invoices
therefor from Tenant, shall reimburse Tenant for the reasonable amounts paid by
Tenant to third parties in connection with such review by Tenant and for the
amount overpaid by Tenant as a result of such error. The records and related
information obtained by Tenant shall be treated as confidential, and applicable
only to the Building, by Tenant and its auditors, consultants and other parties
reviewing such records on behalf of Tenant (collectively, “Tenant’s Auditors”),
and, prior to making any records available to Tenant or Tenant’s Auditors,
Landlord may require Tenant and Tenant’s Auditors to each execute a reasonable
confidentiality agreement (“Audit Confidentiality Agreement”) in accordance with
the foregoing. In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any statement of Expenses unless Tenant has paid and
continues to pay all Rent when due.

B-6



--------------------------------------------------------------------------------



 



EXHIBIT C
WORK LETTER
     This Exhibit is attached to and made a part of the Office Lease Agreement
(the “Lease”) by and between MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware
limited liability company (“Landlord”) and MICROFINANCIAL INCORPORATED, a
Massachusetts corporation (“Tenant”) for space in the Building located at
Sixteen New England Executive Park, Burlington, Massachusetts 01803. Capitalized
terms used but not defined herein shall have the meanings given in the Lease.
As used in this Work Letter, the “Premises” shall be deemed to mean the
Premises, as initially defined in the attached Lease.

1.   This Work Letter shall set forth the obligations of Landlord and Tenant
with respect to the improvements to be performed in the Premises for Tenant’s
use. All improvements described in this Work Letter to be constructed in and
upon the Premises (other than the Base Building Work [as herein defined]) by
Landlord are hereinafter referred to as the “Landlord Work”. It is agreed that
construction of the Landlord Work will be completed at Tenant’s sole cost and
expense, subject to the Allowance (as defined below). The general contract for
the Landlord Work shall be competitively bid by at least 3 qualified,
independent general contractors suggested by Tenant and approved by Landlord.
Landlord shall enter into a direct contract for the Landlord Work with one of
the foregoing general contractors or such other general contractor suggested by
Tenant and approved by Landlord, as selected by Landlord. However, if required
by Tenant, Landlord agrees to select the contractor with the lowest bid provided
(a) the contractor is approved by Landlord, (b) the subcontractors listed in the
bid are approved by Landlord in Landlord’s reasonable judgment, and (c) the bid
is based upon the scope of work, materials and specifications outlined in the
Landlord Work Construction Drawings (as herein defined). In addition, Landlord
shall have the right to select and/or approve of any subcontractors used in
connection with the Landlord Work. After selection of the general contractor and
the approval of the Landlord Work Construction Drawings, Landlord shall cause
the general contractor to bid out all applicable subcontractor work relating to
the Landlord Work obtaining at least 3 competitive bids for the applicable
subcontractor work for all major trades. Tenant shall have the right to include
qualified subcontractors to participate in such competitive bidding process,
provided that any such subcontractors must be approved by Landlord in its
reasonable judgment. Tenant and Landlord agree that Landlord is not responsible
and is not performing any alterations, repairs or improvements in the Premises
with respect to the telephone and data cabling, infrastructure (e.g., coring the
floors, or making structural alterations to the Premises), or any HVAC
supplemental cooling, if any, nor shall Landlord be responsible for purchasing
or installing furniture or equipment in the Premises. Landlord hereby approves
the following general contractors to perform the Landlord Work: J. Calnan &
Associates, Lake Contracting Inc., Commodore Builders Inc., Heathrow Office
Environment Company and Execuspace Construction Company.   2.   Tenant shall be
solely responsible for the timely preparation and submission to Landlord of the
final architectural, electrical and mechanical construction drawings, plans and
specifications (called “Landlord Work Construction Drawings”) necessary to
construct the Landlord Work, which Landlord Work Construction Drawings shall be
subject to approval by Landlord and Landlord’s architect and engineers as set
forth



C-1



--------------------------------------------------------------------------------



 



    herein and shall comply with their requirements to avoid aesthetic or other
conflicts with the design and function of the balance of the Building. Tenant
shall be responsible for all elements of the design of Tenant’s plans
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the Premises and
the placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design. If requested by Tenant, Landlord’s architect
will prepare the Landlord Work Construction Drawings necessary for such
construction at Tenant’s cost. Whether or not the layout and Landlord Work
Construction Drawings are prepared with the help (in whole or in part) of
Landlord’s architect, Tenant agrees to remain solely responsible for the timely
preparation and submission of the Landlord Work Construction Drawings and for
all elements of the design of such Landlord Work Construction Drawings and for
all costs related thereto. Tenant has assured itself by direct communication
with the architect and engineers (Landlord’s or its own, as the case may be)
that (i) the permit ready set of the architectural, electrical and mechanical
construction drawings, plans and specifications (the “Permit Ready Drawings”)
can be delivered to Landlord on or before September 15, 2010 (the “Permit
Drawings Due Date”), and (ii) the final approved Landlord Work Construction
Drawings can be delivered to Landlord on or before October 1, 2010 (the
“Landlord Work Construction Drawings Due Date”), provided that Tenant promptly
furnishes complete information concerning its requirements to said architect and
engineers as and when requested by them. Tenant covenants and agrees to cause
the Permit Ready Drawings to be delivered to Landlord on or before the Permit
Drawings Due Date, and to cause the final, approved Landlord Work Construction
Drawings to be delivered to Landlord on or before the Landlord Work Construction
Drawings Due Date and to devote such time as may be necessary in consultation
with said architect and engineers to enable them to complete and submit the
Permit Ready Drawings and the Landlord Work Construction Drawings within the
required time limits. Time is of the essence in respect of preparation and
submission of the Permit Ready Drawings and the Landlord Work Construction
Drawings by Tenant. If the Permit Ready Drawings are not fully completed and
delivered to Landlord by the Permit Drawings Due Date, of if the Landlord Work
Construction Drawings are not fully completed and approved by the Landlord Work
Construction Drawings Due Date, Tenant shall be responsible for one day of
Tenant Delay (as defined in the Lease to which this Exhibit is attached) for
each day during the period beginning on the day following the Permit Drawings
Due Date or the Landlord Work Construction Drawings Due Date, as the case may
be, and ending on the date the Permit Ready Drawings are delivered to Landlord,
or the completed Landlord Work Construction Drawings are delivered to Landlord
and approved by Landlord, as the case may be. (The word “architect” as used in
this Exhibit shall include an interior designer or space planner.)   3.   If
Landlord’s estimate and/or the actual cost of construction shall exceed the
Allowance, Landlord, prior to commencing any construction of Landlord Work,
shall submit to Tenant a written estimate setting forth the anticipated cost of
the Landlord Work, including but not limited to labor and materials,
contractor’s fees and permit fees. Within 3 Business Days thereafter, Tenant
shall either notify Landlord in writing of its approval of the cost estimate, or
specify its objections thereto and any desired changes to the proposed Landlord
Work. If Tenant notifies Landlord of such objections and desired changes, Tenant
shall work with Landlord to reach a mutually acceptable alternative cost
estimate.

C-2



--------------------------------------------------------------------------------



 



4.   Once Landlord’s estimate has been determined in accordance with Section 3
above, if Landlord’s estimate and/or the actual cost of construction shall
exceed the Allowance, if any (such amounts exceeding the Allowance being herein
referred to as the “Excess Costs”), Tenant shall pay to Landlord such Excess
Costs, plus any applicable state sales or use tax thereon, within thirty
(30) days after demand. The statements of costs submitted to Landlord by
Landlord’s contractors shall be conclusive for purposes of determining the
actual cost of the items described therein, provided that Tenant shall receive
copies of all such statements, together with any back up information as Tenant
may reasonably request to permit Tenant to substantiate the validity of such
statements. The amounts payable by Tenant hereunder constitute Rent payable
pursuant to the Lease, and the failure to pay same after written request
therefor from Landlord constitutes a Default under the Lease.   5.   If Tenant
shall request any change, addition or alteration in any of the Permit Ready
Drawings or the Landlord Work Construction Drawings after approval by Landlord,
Landlord shall have such revisions to the drawings prepared and priced, and
Tenant shall reimburse Landlord for the reasonable cost thereof, plus any
applicable state sales or use tax thereon, upon demand. Promptly upon completion
of the revisions to the Permit Ready Drawings or the Landlord Work Construction
Drawings, as the case may be, Landlord shall notify Tenant in writing of the
increased cost which will be chargeable to Tenant by reason of such change,
addition or deletion. Tenant, within one Business Day, shall notify Landlord in
writing whether it desires to proceed with such change, addition or deletion. In
the absence of such written authorization, Landlord shall have the option to
continue work on the Premises disregarding the requested change, addition or
alteration, or Landlord may elect to discontinue work on the Premises until it
receives notice of Tenant’s decision, in which event Tenant shall be responsible
for any Tenant Delay in completion of the Premises resulting therefrom. If such
revisions result in a higher estimate of the cost of construction and/or higher
actual construction costs which exceed the Allowance, such increased estimate or
costs shall be deemed Excess Costs pursuant to Paragraph 4 hereof and Tenant
shall pay such Excess Costs, plus any applicable state sales or use tax thereon,
as provided herein.   6.   Following approval of the Landlord Work Construction
Drawings and the payment by Tenant of the required portion of the Excess Costs,
if any, Landlord shall cause the Landlord Work to be constructed substantially
in accordance with the approved Landlord Work Construction Drawings. Landlord
shall notify Tenant of Substantial Completion of the Landlord Work.   7.  
Landlord, provided Tenant is not in Default beyond applicable cure periods,
agrees to provide Tenant with an allowance (the “Allowance”) in the amount of
$953,360.00 (i.e., $40.00 per rentable square foot of the Premises) to be
applied toward the cost of the Landlord Work in the Premises and other costs and
expenses of Tenant as set forth herein. If the Allowance shall not be sufficient
to complete the Landlord Work, Tenant shall pay the Excess Costs, plus any
applicable state sales or use tax thereon, as prescribed in Paragraph 4 above.
Any portion of the Allowance which exceeds the cost of the Landlord Work
(“Unused Allowance”) or is otherwise remaining after May 31, 2011, shall be
applied against Base Rent next becoming due, or Tenant’s Moving Costs, FF&E
Costs or Cabling Costs (as those terms are herein defined). Landlord shall
disburse such portion of the Unused Allowance requested by Tenant for such
purposes within 30 days after the later to occur of (i) Landlord’s receipt of
Tenant’s written request for disbursement specifying whether such disbursement
shall be applied toward Base

C-3



--------------------------------------------------------------------------------



 



    Rent or Tenant’s Moving Costs, FF&E Costs or Cabling Costs, (ii) receipt of
paid invoices from Tenant with respect to Tenant’s actual Moving Costs, FF&E
Costs or Cabling Costs, as the case may be, in the event Tenant has requested
that all or a portion of the Unused Allowance be applied against Tenant’s Moving
Costs, FF&E Costs or Cabling Costs, and (iii) the Commencement Date, but in no
event earlier than the date of Substantial Completion and payment of all cost
incurred in connection with the Landlord Work. Landlord shall be entitled to
deduct from the Allowance a construction management fee for Landlord’s oversight
of the Landlord Work in an amount equal to 2% of the total cost of the Landlord
Work.   8   For purposes hereof, (i) Tenant’s “Moving Costs” shall mean the
costs and expenses incurred by Tenant in connection with moving Tenant’s
furniture, fixtures and equipment from its existing location into the Premises,
(ii) Tenant’s “FF&E Costs” shall mean the costs and expenses incurred by Tenant
in purchasing any furniture, equipment or other personalty for the Premises, and
(iii) Tenant’s “Cabling Costs” shall mean the costs and expenses incurred by
Tenant for the cost of the purchase and installation of telephone, computer and
data cabling in the Premises. Landlord shall have the right to require Tenant to
remove all or any portion of such cabling, at Tenant’s cost, upon expiration or
earlier termination of the Lease, and the terms and provisions of Section 8 of
the Lease shall be applicable with respect to such cabling.   9.   In addition
to the Landlord Work, Landlord shall be responsible for performing the following
improvements to the Building (including all labor and materials necessary to
perform such work) in accordance with the following list (the “Base Building
Work”) using Building standard methods, materials and finishes prior to the
Commencement Date. All Base Building Work shall be performed at Landlord’s sole
cost and expense and in a good and workmanlike manner and in compliance with
applicable Laws. In no event shall the cost of the Base Building Work be applied
against or deducted from the Allowance or passed through to Tenant as an Expense
(as defined in the Lease to which this Exhibit is attached). Landlord shall have
the right to change the plans and specifications for the Base Building Work from
time to time, provided that Landlord shall not materially reduce the overall
quality of the Base Building Work.

Base Building Work

  a.   Re-paint the painted walls in the common areas on the 1st and 2nd floors
of the Building using one Building standard color per open area which paint
color shall be selected by Landlord but Tenant shall provide its input as to
which paint color Tenant would select from the paint samples furnished by
Landlord.

  b.   Re-carpet the carpeted areas in the common areas on the 1st and 2nd
floors of the Building with new Building standard carpeting, which carpet shall
be selected by Landlord but Tenant shall provide its input as to which carpet
Tenant would select from the carpet samples furnished by Landlord.

  c.   Ebonize the existing oak located in the common areas on the 1st and 2nd
floors of the Building.

  d.   Replace the track lighting over the communicating stairwell located
between the lobby of the Building and the 2nd floor elevator lobby, which track
lighting shall be

C-4



--------------------------------------------------------------------------------



 



      selected by Landlord but Tenant shall provide its input as to which track
lighting Tenant would select from the samples of track lighting furnished by
Landlord.

  e.   Clean the base building electric closet located within the Premises
located on the 2nd floor.

  f.   Clean, repair, replace at Landlord’s sole discretion the brickwork
located at the main entrance of the Building.

  g.   Replace, repair or clean the existing perimeter blinds located throughout
the Premises.

  h.   Improve the 1st and 2nd floor restrooms to include the installations of
new lighting, countertops, sinks, faucets, and entry doors. Re-paint the painted
walls in the restrooms on the 1st and 2nd floors of the Building using one
Building standard color similar to or the same as the color used in the common
area bathroom that was viewed by Tenant in the building commonly known as Twenty
Four New England Executive Park (the “24 NEEP Common Area Restrooms”). Re-paint
and/or refurbish the existing partitions and floor tile in the common area
restrooms on the 1st and 2nd floors of Building to look similar to the 24 NEEP
Common Area Restrooms.

  i.   Replace one loading dock leveler with one new leveler, as well as
reconditioning and repairing the existing loading dock areas. Install a new
double door access from the 1st floor of Tenant’s Premises to the loading dock.

  j.   Demise the portion of the Premises on the 1st floor of the Building from
the remainder of the leasable space located on the 1st floor of the Building.

10.   This Exhibit shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

C-5



--------------------------------------------------------------------------------



 



EXHIBIT D
COMMENCEMENT LETTER
(EXAMPLE)

         
 
       
Date
       
 
       
 
       
Tenant
       
 
       
Address
       
 
       
 
       
 
       
 
       
 
       

Re:   Commencement Letter with respect to that certain Lease dated as of
__________, 2010, by and between MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a
Delaware limited liability company, as Landlord, and MICROFINANCIAL
INCORPORATED, a Massachusetts corporation, as Tenant, for 23,834 rentable square
feet on the 1st and 2nd floors of the Building located at Sixteen New England
Executive Park, Burlington, Massachusetts 01803.

Lease Id: _________________
Business Unit Number: _______________________

Dear   __________________:

     In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and acknowledges:
     1. The Commencement Date of the Lease is ________________________;
     2. The Termination Date of the Lease is ___________________________.
     Please acknowledge the foregoing and your acceptance of possession by
signing all 3 counterparts of this Commencement Letter in the space provided and
returning 2 fully executed counterparts to my attention. Tenant’s failure to
execute and return this letter, or to provide written objection to the
statements contained in this letter, within 30 days after the date of this
letter shall be deemed an approval by Tenant of the statements contained herein.
Sincerely,
____________________________________
Authorized Signatory
Acknowledged and Accepted:

         
 
       
Tenant:
       
 
       
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       
 
       

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
BUILDING RULES AND REGULATIONS
     This Exhibit is attached to and made a part of the Office Lease Agreement
(the “Lease”) by and between MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware
limited liability company (“Landlord”) and MICROFINANCIAL INCORPORATED, a
Massachusetts corporation (“Tenant”) for space in the Building located at
Sixteen New England Executive Park, Burlington, Massachusetts 01803. Capitalized
terms used but not defined herein shall have the meanings given in the Lease.
     The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control.
     1. Sidewalks, doorways, vestibules, halls, stairways and other similar
areas shall not be obstructed by Tenant or used by Tenant for any purpose other
than ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.
     2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances.
     3. No signs, advertisements or notices shall be painted or affixed to
windows, doors or other parts of the Building, except those of such color, size,
style and in such places as are first approved in writing by Landlord. All
tenant identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval, which approval shall not be unreasonably withheld.
     4. Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.
     5. Tenant shall not place any lock(s) on any door in the Premises or
Building without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.
     6. All contractors, contractor’s representatives and installation
technicians performing work in the Building shall be subject to Landlord’s prior
approval, which approval shall not be unreasonably withheld, and shall be
required to comply with Landlord’s standard rules, regulations, policies and
procedures, which may be revised from time to time. Landlord

E-1



--------------------------------------------------------------------------------



 



has no obligation to allow any particular telecommunication service provider to
have access to the Building or to the Premises. If Landlord permits access,
Landlord may condition the access upon the payment to Landlord by the service
provider of fees assessed by Landlord in Landlord’s sole discretion.
     7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be performed in a
manner and restricted to hours reasonably designated by Landlord. Tenant shall
obtain Landlord’s prior approval by providing a detailed listing of the
activity, including the names of any contractors, vendors or delivery companies,
which approval shall not be unreasonably withheld. Tenant shall assume all risk
for damage, injury or loss in connection with the activity.
     8. Landlord shall have the right to approve the weight, size, or location
of heavy equipment or articles in and about the Premises, which approval shall
not be unreasonably withheld; provided that approval by Landlord shall not
relieve Tenant from liability for any damage in connection with such heavy
equipment or articles.
     9. Corridor doors, when not in use, shall be kept closed.
     10. Tenant shall not: (a) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (b) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (c) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.
     11. No animals, except those assisting handicapped persons, shall be
brought into the Building or kept in or about the Premises.
     12. No inflammable, explosive or dangerous fluids or substances shall be
used or kept by Tenant in the Premises, Building or about the Property, except
for those substances as are typically found in similar premises used for general
office purposes and are being used by Tenant in a safe manner and in accordance
with all applicable Laws. Tenant shall not, without Landlord’s prior written
consent, use, store, install, spill, remove, release or dispose of, within or
about the Premises or any other portion of the Property, any asbestos-containing
materials or any solid, liquid or gaseous material now or subsequently
considered toxic or hazardous under the provisions of 42 U.S.C. Section 9601 et
seq., M.G.L. c. 21C, M.G.L. c. 21E or any other applicable environmental Law
which may now or later be in effect. Tenant shall comply with all Laws
pertaining to and governing the use of these materials by Tenant and shall
remain solely liable for the costs of abatement and removal of any such
materials used, stored, installed, spilled, released or disposed of by Tenant.
     13. Tenant shall not use or occupy the Premises in any manner or for any
purpose which might injure the reputation or impair the present or future value
of the Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.
     14. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any

E-2



--------------------------------------------------------------------------------



 



person lawfully in the Building (“Labor Disruption”). Tenant shall take the
actions necessary to resolve the Labor Disruption, and shall have pickets
removed and, at the request of Landlord, immediately terminate any work in the
Premises that gave rise to the Labor Disruption, until Landlord gives its
written consent for the work to resume. Tenant shall have no claim for damages
against Landlord or any of the Landlord Related Parties nor shall the
Commencement Date of the Term be extended as a result of the above actions.
     15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electric or gas heating
devices, without Landlord’s prior written consent. Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.
     16. Tenant shall not operate or permit to be operated a coin or token
operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages, foods, candy, cigarettes and other goods), except for machines for
the exclusive use of Tenant’s employees and invitees.
     17. Bicycles and other vehicles are not permitted inside the Building or on
the walkways outside the Building, except in areas designated by Landlord.
     18. Landlord may from time to time adopt systems and procedures for the
security and safety of the Building and Property, their occupants, entry, use
and contents. Tenant, its agents, employees, contractors, guests and invitees
shall comply with Landlord’s systems and procedures.
     19. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.
     20. Neither Tenant nor its agents, employees, contractors, guests or
invitees shall smoke or permit smoking in the Common Areas, unless a portion of
the Common Areas have been declared a designated smoking area by Landlord, nor
shall the above parties allow smoke from the Premises to emanate into the Common
Areas or any other part of the Building. Landlord shall have the right to
designate the Building (including the Premises) as a non-smoking building.
     21. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.
     22. Deliveries to and from the Premises shall be made only at the times in
the areas and through the entrances and exits reasonably designated by Landlord.
Tenant shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

E-3



--------------------------------------------------------------------------------



 



     23. The work of cleaning personnel shall not be hindered by Tenant after
5:30 p.m., and cleaning work may be done at any time when the offices are
vacant. Windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles to prevent unreasonable hardship
to the cleaning service.

E-4



--------------------------------------------------------------------------------



 



EXHIBIT F
ADDITIONAL PROVISIONS
     This Exhibit is attached to and made a part of the Office Lease Agreement
(the “Lease”) by and between MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware
limited liability company (“Landlord”) and MICROFINANCIAL INCORPORATED, a
Massachusetts corporation (“Tenant”) for space in the Building located at
Sixteen New England Executive Park, Burlington, Massachusetts 01803. Capitalized
terms used but not defined herein shall have the meanings given in the Lease.

1.   Parking.

  1.01.   Landlord agrees to make available 81 unreserved parking spaces
(collectively, the “Spaces”), for the use of Tenant and its employees, in the
parking facility owned by Landlord that serves the Building (the “Parking
Facility”), and if the Parking Facility includes a garage, then such Spaces may
be in, or on the roof of, such garage. No deductions or allowances shall be made
for days when Tenant or any of its employees does not utilize the Parking
Facility or for Tenant utilizing less than all of the Spaces. Tenant shall not
have the right to use more than the number of unreserved Spaces set forth above.

  1.02.   During the initial Term and any extension thereof, the Spaces shall be
free of charge.

  1.03.   Except for particular spaces and areas designated by Landlord for
reserved parking, all parking in the Parking Facility shall be on an unreserved,
first-come, first-served basis.

  1.04.   Landlord shall not be responsible for money, jewelry, automobiles or
other personal property lost in or stolen from the Parking Facility regardless
of whether such loss or theft occurs when the Parking Facility is locked or
otherwise secured. Except as caused by the negligence or willful misconduct of
Landlord and without limiting the terms of the preceding sentence, Landlord
shall not be liable for any loss, injury or damage to persons using the Parking
Facility or automobiles or other property therein, it being agreed that, to the
fullest extent permitted by law, the use of the Spaces shall be at the sole risk
of Tenant and its employees.

  1.05.   Landlord shall have the right from time to time to designate the
location of the Spaces and to promulgate reasonable rules and regulations
regarding the Parking Facility, the Spaces and the use thereof, including, but
not limited to, rules and regulations controlling the flow of traffic to and
from various parking areas, the angle and direction of parking and the like.
Tenant shall comply with and cause its employees to comply with all such rules
and regulations as well as all reasonable additions and amendments thereto,
provided the same are generally applicable and generally applied against all
other users of the Parking Facility and do not materially interfere with access
to or use and enjoyment of the Spaces.

F-1



--------------------------------------------------------------------------------



 



  1.06.   Tenant shall not store or permit its employees to store any
automobiles in the Parking Facility without the prior written consent of
Landlord. Except for emergency repairs, Tenant and its employees shall not
perform any work on any automobiles while located in the Parking Facility or on
the Property. If it is necessary for Tenant or its employees to leave an
automobile in the Parking Facility overnight, Tenant shall provide Landlord with
prior notice thereof designating the license plate number and model of such
automobile.

  1.07.   Landlord shall have the right to temporarily close the Parking
Facility or certain areas therein in order to perform necessary repairs,
maintenance and improvements to the Parking Facility. Landlord shall, in the
exercise of the right reserved herein, use reasonable efforts not to materially
interfere with Tenant’s or Tenant’s employees’ access to or use or enjoyment of
the Premises, and in the event of any such temporary closure which would prevent
Tenant from using any or all of the Spaces, Landlord shall provide to Tenant
alternate parking during the period of any such closure for such affected
Spaces.

  1.08.   Tenant shall not assign or sublease any of the Spaces without the
consent of Landlord, other than in connection with a Business Transfer or other
Transfer consented to by Landlord. Landlord shall have the right to terminate
this Parking Agreement with respect to any Spaces that Tenant desires to sublet
or assign, other than as aforesaid.

  1.09.   Landlord may elect to provide parking cards or keys to control access
to the Parking Facility. In such event, Landlord shall provide Tenant with one
card or key for each Space that Tenant is leasing hereunder, provided that
Landlord shall have the right to require Tenant or its employees to place a
deposit on such access cards or keys and to pay a fee for any lost or damaged
cards or keys.

  1.10.   Landlord hereby reserves the right to enter into a management
agreement or lease with an entity for the Parking Facility (“Parking Facility
Operator”). In such event, Tenant, upon request of Landlord, shall enter into a
parking agreement with the Parking Facility Operator which shall be consistent
with the provisions of this Section 1, and pay the Parking Facility Operator the
monthly charge established hereunder, and Landlord shall have no liability for
claims arising through acts or omissions of the Parking Facility Operator unless
caused by Landlord’s negligence or willful misconduct. It is understood and
agreed that the identity of the Parking Facility Operator may change from time
to time during the Term. In connection therewith, any parking lease or agreement
entered into between Tenant and a Parking Facility Operator shall be freely
assignable by such Parking Facility Operator or any successors thereto.

2.   Extension Option.

  2.01.   Grant of Option; Conditions. Subject to the terms herein, Tenant shall
have the right to extend the Term (the “First Extension Option”) for one
additional period of 5 years commencing on the day following the Termination
Date of the initial Term and ending on the 5th anniversary of the Termination
Date (the “First Extension Term”), and, if Tenant properly exercised the First
Extension Option and the Term was extended as a result thereof, Tenant shall
also have the right to extend the Term (the “Second Extension Option”) for one
additional period of

F-2



--------------------------------------------------------------------------------



 



      5 years commencing on the date following the last day of the First
Extension Term and ending on the 5th anniversary of the last day of the First
Extension Term (the “Second Extension Term”). Throughout the remainder of this
Extension Option provision, unless specifically provided otherwise, the First
Extension Option and Second Extension Option are each referred to as an
“Extension Option”, and the First Extension Term and the Second Extension Term
are each referred to as an “Extension Term”.

      It is agreed that Tenant may exercise an Extension Option only if:

  a.   Landlord receives irrevocable and unconditional written notice of
exercise (“Extension Notice”) (i) with respect to an exercise of the First
Extension Option, not less than 12 full calendar months prior to the expiration
of the initial Term and not more than 15 full calendar months prior to the
expiration of the initial Term, or (ii) with respect to an exercise of the
Second Extension Option, not less than 12 full calendar months prior to the
expiration of the First Extension Term and not more than 15 full calendar months
prior to the expiration of the First Extension Term; and

  b.   Tenant is not in Default under the Lease beyond any applicable cure
periods at the time that Tenant delivers its Extension Notice; and

  c.   No more than 25% of the Premises (in the aggregate) is sublet at the time
that Tenant delivers its Extension Notice; and

  d.   The Lease has not been assigned (other than pursuant to a Business
Transfer, as defined in Section 11.04 of the Lease) prior to the date that
Tenant delivers its Extension Notice; and

  e.   With respect to the Second Extension Option, Tenant previously properly
exercised the First Extension Option and the Term was extended as a result
thereof.

  2.02.   Terms Applicable to Premises During Extension Term.

  a.   The initial Base Rent rate per rentable square foot for the Premises
during the Extension Term shall equal the Prevailing Market (hereinafter
defined) rate per rentable square foot for the Premises. Base Rent during the
Extension Term shall increase or decrease, if at all, in accordance with the
changes assumed in the determination of the Prevailing Market rate. Base Rent
attributable to the Premises shall be payable in monthly installments in
accordance with the terms and conditions of the Lease.

  b.   Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the
Premises during the Extension Term in accordance with the Lease, and the manner
and method in which Tenant reimburses Landlord for Tenant’s share of Taxes and
Expenses and the Base Year applicable to such matter, shall be some of the
factors considered in determining the Prevailing Market rate for the Extension
Term.

F-3



--------------------------------------------------------------------------------



 



  2.03.   Definition of Prevailing Market. For purposes hereof, “Prevailing
Market” shall mean the arms length fair market annual rental rate per rentable
square foot under leases and renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Building and office buildings comparable
to the Building in the Burlington, Massachusetts area. The determination of
Prevailing Market for the applicable Extension Term shall take into account any
material economic differences between the terms of this Lease and any comparison
lease, such as rent abatements, construction costs and other concessions, and
the manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes. Notwithstanding the foregoing, space leased under
any of the following circumstances shall not be considered to be comparable for
purposes hereof: (i) the lease term is for less than 5 years, or (ii) the space
has a lack of windows and/or an awkward or unusual shape or configuration. The
foregoing is not intended to be an exclusive list of space that will not be
considered to be comparable.

  2.04.   Arbitration Procedure Tenant shall exercise the Extension Option by
giving the Landlord the Extension Notice. If Tenant fails to give the Extension
Notice to Landlord within the time period described above, then the Extension
Option shall be null and void and of no further force or effect. Within 30 days
of receiving Tenant’s Extension Notice, Landlord shall give Tenant notice of
Landlord’s determination of the Prevailing Market rate for the applicable
Extension Term. If Tenant disagrees with Landlord’s determination of the
Prevailing Market rate during the applicable Extension Term, Landlord and Tenant
shall attempt to agree on the Prevailing Market rate for the applicable
Extension Term. If the parties do not so agree on the Prevailing Market rate
within 30 days of the date of Tenant’s Extension Notice, Landlord and Tenant
shall submit the determination of Prevailing Market rate for the applicable
Extension Term to binding arbitration unless the parties otherwise mutually
agree in their respective sole discretion. In such event, Landlord and Tenant
shall each appoint a reputable commercial leasing broker as arbitrator, each of
whom shall have at least 10 years’ active and current experience in the
commercial real estate industry and the Burlington, Massachusetts leasing market
with working knowledge of current rental rates and leasing practices related to
buildings similar to the Building. Such an appointment shall be signified in
writing by each party to the other. If either party shall fail to appoint an
arbitrator within a period of 10 days after written notice from the other party
to make such appointment, the sole arbitrator appointed shall make the
determination of the Prevailing Market rate for the applicable Extension Term in
the same manner provided below as though it were the third arbitrator. If both
parties appoint an arbitrator, the arbitrators so appointed shall appoint a
third arbitrator, who is a reputable commercial leasing broker and has at least
10 years’ active and current experience in the commercial real estate industry
and in the Burlington, Massachusetts leasing market with working knowledge of
current rental rates and leasing practices related to buildings similar to the
Building, within 10 days after the appointment of the second arbitrator. Each of
Landlord and Tenant shall furnish each of the three arbitrators with a copy of
their respective final determination of the Prevailing Market rate for the
applicable Extension Term. The third arbitrator shall proceed with all
reasonable dispatch to determine whether Landlord’s final determination of
Prevailing Market rate for the applicable

F-4



--------------------------------------------------------------------------------



 



      Extension Term or Tenant’s final determination of Prevailing Market rate
for the applicable Extension Term, most closely reflects the Prevailing Market
rate for the applicable Extension Term and in no event shall the arbitrator have
the right (i) to average the final determination of Prevailing Market rate for
the applicable Extension Term of Landlord and Tenant or (ii) to choose another
rate. The decision of such third arbitrator shall in any event be rendered
within 30 days after his/her appointment, or within such other period as the
parties shall agree, and such decision shall be in writing and in duplicate, one
counterpart thereof to be delivered to each of the parties. The arbitration
shall be conducted in accordance with the rules of the American Arbitration
Association (or its successor) and applicable Law and this Section, which shall
govern to the extent of any conflict between this Section and the rules of the
American Arbitration Association, and the decision of the third arbitrator shall
be reviewable only to the extent provided by the rules of the American
Arbitration Association and shall otherwise be binding, final and conclusive on
the parties. Each party shall pay the fees of the arbitrator it chose and the
fees of its counsel and both parties shall equally split the fees of the third
arbitrator and the reasonable and necessary expenses incident to the
proceedings; provided however, if a party fails to appoint an arbitrator, the
fees of the sole arbitrator shall be split between the two parties equally.    
2.05.   Extension Amendment. If Tenant is entitled to and validly exercises an
Extension Option, Landlord shall prepare an amendment (the “Extension
Amendment”) to reflect changes in the Base Rent, Term, Termination Date and
other appropriate terms. The Extension Amendment shall be (i) sent to Tenant
within a reasonable time after final determination of the Prevailing Market rate
as provided in Section 2.04 hereof, (ii) revised by Landlord, if necessary, to
incorporate any changes by Tenant that are necessary to accurately reflect the
terms and conditions of Tenant’s Extension Option; and , (iii) executed by
Tenant and returned to Landlord within 15 days after the Extension Amendment is
delivered to Tenant by Landlord. Notwithstanding the foregoing, an otherwise
valid exercise of an Extension Option shall be fully effective whether or not
the Extension Amendment is executed.

  2.06.   Time of the Essence. Time is of the essence with respect to all of the
time periods set forth in this Section 2.

  2.07.   Personal to Tenant. Notwithstanding anything herein to the contrary,
Tenant’s Extension Options are personal to Tenant and to any assignee pursuant
to a Business Transfer, and in no other event shall such Extension Options be
assignable.

3.   Monument Signage.

  3.01.   During the initial Term and any extension thereof and provided that
Tenant is not in Default under the Lease beyond any applicable notice and cure
period and further provided that Tenant leases and occupies at least 21,251
rentable square feet in the Building, Tenant, but subject to governmental
approval, shall have the right to install its name and/or corporate logo on the
first position on the exterior monument sign located at the entrance to the
Building (the “Building Monument Sign”) and install its name and/or corporate
logo on the New England Executive

F-5



--------------------------------------------------------------------------------



 



      Park monument sign for the Property (the “Park Monument Sign”). The
design, size and color of the signage with Tenant’s name and/or corporate logo
to be installed on the Building Monument Sign and the Park Monument Sign, and
the manner in which it is attached to the Building Monument Sign and the Park
Monument Sign, shall be subject to the reasonable approval of Landlord and all
applicable governmental authorities. The Tenant’s signage shall be consistent
with other monument signs of other tenants in the Park. Landlord, at its cost,
shall repair and clean the Building Monument Sign. Thereafter, Tenant, at its
cost, shall be responsible for the maintenance, repair, replacement and removal
of the Tenant’s signage on the Building Monument Sign and the Park Monument
Sign, which shall be maintained in a manner reasonably satisfactory to Landlord.
    3.02.   Upon expiration or earlier termination of the Lease or Tenant’s
right to possession of the Premises, or if Tenant is in Default under the Lease
beyond any applicable notice and cure period, or if Tenant leases and occupies
less than 21,251 rentable square feet in the Building, Tenant, at its cost
within 30 days after request of Landlord, shall remove the Tenant’s signage from
the Building Monument Sign and the Park Monument Sign and restore the affected
portion of the Building Monument Sign and the Park Monument Sign to the
conditions they were in prior to installation of Tenant’s signage thereon,
ordinary wear and tear excepted. If Tenant cures the Default causing Landlord to
require the removal of the signage prior to the expiration of such 30-day
period, Tenant shall not be required to remove such signage. If Tenant does not
perform the installation, maintenance, repair, replacement, or removal work
specified in this Section 3 within 30 days after notice from Landlord, then
Landlord may do so, at Tenant’s cost, and Tenant shall reimburse Landlord, as
Additional Rent, for the cost of such work within 30 days after request
therefor.

  3.03.   Notwithstanding anything herein to the contrary, Tenant’s rights with
respect to the Building Monument Sign and the Park Monument Sign are personal to
Tenant and any assignee pursuant to a Business Transfer and in no event shall
the rights set forth in this Section 3 be assignable.

4.   Initial Suite Signage, Floor Directories and Building Directory.
Notwithstanding anything to the contrary contained in Section 3 of Exhibit E
(Building Rules and Regulations) of the Lease, Landlord, at Landlord’s cost and
expense, shall install, for the Tenant as initially named herein, using the
standard graphics for the Building, an initial Building standard tenant
identification sign for the exclusive use of Tenant on the main lobby stairwell
leading to the Premises, an initial Building standard tenant identification sign
for the exclusive use of Tenant and suite numbers at the entrance to the initial
Premises, and an initial Building standard tenant identification sign on the
floor directories on the floors on which the Premises is located, and on the
Building directory in the main Building lobby. Thereafter, any additional or
replacement tenant identification shall be (i) subject to Landlord’s prior
review and approval thereof, and (ii) installed by Landlord, at Tenant’s cost
and expense, using the standard graphics for the Building.   5.   Right of First
Offer.

  5.01.   Grant of Option; Conditions. Tenant shall have an ongoing right of
first offer (the “Right of First Offer”) with respect to any space on the 1st
floor of the Building

F-6



--------------------------------------------------------------------------------



 



      as shown on the demising plan attached hereto as Exhibit A-3 (the “Option
Space”, provided that any portion of the Option Space which is the subject to an
Advice, as herein defined, shall be referred to herein as an “Offering Space”).
Tenant’s Right of First Offer shall be exercised as follows: if during the Term
Landlord determines (in Landlord’s reasonable judgment) that any Offering Space
is available to lease to a third party other than (i) the existing tenant or
occupant of the Offering Space, or (ii) any person or entity then having any
preexisting rights to such Offering Space which predate the date of this Lease,
then Landlord shall advise Tenant (the “Advice”) of the economic and other terms
and conditions under which Landlord is prepared to lease such Offering Space to
Tenant, which terms shall reflect the Prevailing Market (hereinafter defined)
rate for such Offering Space as reasonably determined by Landlord. Tenant may
lease such Offering Space in its entirety only, under such terms, (i) by
delivering written notice of exercise to Landlord (the “Notice of Exercise”)
within 5 days after the date of the Advice, and (ii) by representing and
warranting to Landlord in the Notice of Exercise that the Offering Space is for
the exclusive use of Tenant during the Term. In the event Tenant desires to
exercise its Right of First Offer, but Tenant disagrees with Landlord’s
determination of the Prevailing Market rate for the Offering Space, Tenant shall
have the right to provide Landlord with a Notice of Exercise meeting the
requirements set forth above within the time period specified above, but such
Notice of Exercise shall also (a) indicate Tenant’s disagreement with Landlord’s
determination of the Prevailing Market rate for the Offering Space, (b) set
forth Tenant’s determination of the Prevailing Market rate for the Offering
Space, and (c) indicate Tenant’s election to have the Prevailing Market rate
determined in accordance with the provisions of Section 5.06 below. In any
event, Tenant’s delivery of a Notice of Exercise shall be deemed to be the
irrevocable exercise by Tenant of its Right of First Offer subject to and in
accordance with the provisions of this Section 5. Notwithstanding the foregoing,
Tenant shall have no such Right of First Offer and Landlord need not provide
Tenant with an Advice, if:

  a.   Tenant is in Default under the Lease beyond any applicable cure periods
at the time that Landlord would otherwise deliver the Advice; or

  b.   more than 25% of the Premises (in the aggregate) is sublet (other than
pursuant to a Business Transfer, as defined in Section 11.04 of the Lease) at
the time Landlord would otherwise deliver the Advice; or

  c.   the Lease has been assigned (other than pursuant to a Business Transfer,
as defined in Section 11.04 of the Lease) prior to the date Landlord would
otherwise deliver the Advice; or

  d.   Tenant has vacated or abandoned all or a portion of the Premises on the
date Landlord would otherwise deliver the Advice; or

  e.   the Offering Space is not intended for the exclusive use of Tenant during
the Term; or

  f.   the existing tenant or occupant in the Offering Space is interested in
extending or renewing its lease for the Offering Space or entering into a new
lease for the Offering Space or any other person or entity having any

F-7



--------------------------------------------------------------------------------



 



      pre-existing rights in the Offering Space is interested in entering into a
new lease for the Offering Space.

  5.02.   Terms for Offering Space.

  a.   The term for the Offering Space set forth in such Advice shall commence
upon the commencement date stated in the Advice and shall thereafter continue
for the period stated in such Advice. Effective as of the commencement date
stated in such Advice, the applicable Offering Space shall be considered a part
of the Premises, provided that all of the terms stated in such Advice shall
govern Tenant’s leasing of such portion of the Offering Space and only to the
extent that they do not conflict with such Advice, the terms and conditions of
this Lease shall apply to such Offering Space.

  b.   Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the terms and conditions of the Advice, which terms and
conditions shall reflect the Prevailing Market rate for the Offering Space as
determined in Landlord’s reasonable judgment, subject to the provisions of
Section 5.06 below.

  c.   The Offering Space (including improvements and personalty, if any) shall
be accepted by Tenant in its condition and as-built configuration existing on
the earlier of the date Tenant takes possession of the Offering Space or as of
the date the term for the Offering Space commences, unless the Advice specifies
any work to be performed by Landlord in the Offering Space, in which case
Landlord shall perform such work in the Offering Space. If Landlord is delayed
delivering possession of the Offering Space set forth in the Advice due to the
holdover or unlawful possession of such space by any party, Landlord shall use
reasonable efforts to obtain possession of the space, and the commencement of
the term for the Offering Space shall be postponed until the date Landlord
delivers possession of the Offering Space to Tenant free from occupancy by any
party.

  5.03.   Termination of Right of First Offer. The rights of Tenant hereunder
with respect to each applicable Offering Space shall terminate on the earlier to
occur of: (i) the last day of the 60th full calendar month following the
Commencement Date; (ii) Tenant’s failure to exercise its Right of First Offer
within the 5 day period provided in Section 5.01 above with respect to the
particular Offering Space which was offered to Tenant; and (iii) the date
Landlord would have provided Tenant an Advice if Tenant had not been in
violation of one or more of the conditions set forth in Section 5.01 above. If
Tenant exercises its Right of First Offer, or loses its Right of First Offer as
described above in this Section 5.03, with respect to an Offering Space, Tenant
nonetheless shall continue to have a Right of First Offer on any other
applicable portion of the Option Space until the applicability of the earlier of
items (i), (ii), or (iii) with respect to any applicable portion of the Option
Space. In addition, if Landlord provides Tenant with an Advice for any Offering
Space (the “Benefitted Option Space”) that contains expansion rights (whether
such rights are described as an expansion option, right of first refusal, right
of first offer or otherwise) with respect to any other portion of

F-8



--------------------------------------------------------------------------------



 



      the Option Space (such other portion of the Offering Space or the Option
Space subject to such expansion rights is referred to herein as the “Encumbered
Offering Space”) and Tenant does not exercise its Right of First Offer to lease
the Offering Space described in the Advice, Tenant’s Right of First Offer with
respect to the Encumbered Offering Space shall be subject and subordinate to all
such expansion rights contained in the Advice to the extent such rights are
actually contained in a lease with a third party for such Benefitted Option
Space.     5.04.   Offering Amendment. If Tenant exercises its Right of First
Offer for a particular Offering Space, Landlord shall prepare an amendment (the
“Offering Amendment”) adding the Offering Space to the Premises on the terms set
forth in the Advice and reflecting the changes in the Base Rent, Rentable Square
Footage of the Premises, Tenant’s Pro Rata Share and other appropriate terms. A
copy of the Offering Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Notice of Exercise executed by Tenant, and
Tenant shall execute and return the Offering Amendment to Landlord within
15 days thereafter, but an otherwise valid exercise of the Right of First Offer
shall be fully effective whether or not the Offering Amendment is executed.

  5.05.   Definition of Prevailing Market. For purposes hereof, “Prevailing
Market” shall mean the arms length fair market annual rental rate per rentable
square foot under leases and renewal and expansion amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the applicable Offering Space in the Building and office
buildings comparable to the Building in Burlington, Massachusetts. The
determination of Prevailing Market shall take into account any material economic
differences between the terms of this Lease and any comparison lease, such as
rent abatements, construction costs and other concessions, and the manner, if
any, in which the landlord under any such lease is reimbursed for operating
expenses and taxes. Notwithstanding the foregoing, space leased under any of the
following circumstances shall not be considered to be comparable for purposes
hereof: (i) the lease term is for less than 5 years, (ii) the space is
encumbered by the option rights of another tenant, or (iii) the space has a lack
of windows and/or an awkward or unusual shape or configuration. The foregoing is
not intended to be an exclusive list of space that will not be considered to be
comparable.

  5.06.   Arbitration Procedures. In the event Tenant has timely provided
Landlord with a Notice of Exercise satisfying the requirements set forth in
Section 5.01 above and which indicates Tenant’s disagreement with Landlord’s
determination of the Prevailing Market rate for such portion of the Offering
Space and sets forth Tenant’s determination of the Prevailing Market rate for
such portion of the Offering Space, Landlord and Tenant shall attempt to agree
on the Prevailing Market rate for such portion of the Offering Space, acting in
good faith. If the parties agree on the Prevailing Market rate for such portion
of the Offering Space within 30 days of the date of Tenant’s Notice of Exercise,
then Landlord and Tenant shall enter into an Offering Amendment based upon such
determination of the Prevailing Market rate for such portion of the Offering
Space. If the parties do not so agree on the Prevailing Market rate within
30 days of the date of Tenant’s Notice of Exercise, Landlord and Tenant shall
submit the determination of Prevailing Market rate to binding arbitration unless
the parties otherwise mutually agree in their respective sole discretion. In
such event, Landlord and

F-9



--------------------------------------------------------------------------------



 



      Tenant shall each appoint a reputable commercial leasing broker as
arbitrator, each of whom shall have at least 10 years’ active and current
experience in the commercial real estate industry and the Burlington,
Massachusetts leasing market with working knowledge of current rental rates and
leasing practices related to buildings similar to the Building. Such an
appointment shall be signified in writing by each party to the other. If either
party shall fail to appoint an arbitrator within a period of 10 days after
written notice from the other party to make such appointment, the sole
arbitrator appointed shall make the determination of the Prevailing Market rate
in the same manner provided below as though it were the third arbitrator. If
both parties appoint an arbitrator, the arbitrators so appointed shall appoint a
third arbitrator, who is a reputable commercial leasing broker and has at least
10 years’ active and current experience in the commercial real estate industry
and Burlington, Massachusetts leasing market with working knowledge of current
rental rates and leasing practices related to buildings similar to the Building,
within 10 days after the appointment of the second arbitrator. Each of Landlord
and Tenant shall furnish each of the three arbitrators with a copy of their
respective final determination of the Prevailing Market rate. The third
arbitrator shall proceed with all reasonable dispatch to determine whether
Landlord’s final determination of Prevailing Market rate or Tenant’s final
determination of Prevailing Market rate, most closely reflects the Prevailing
Market rate and in no event shall the arbitrator have the right (i) to average
the final determination of Prevailing Market rate of Landlord and Tenant or
(ii) to choose another rate. The decision of such third arbitrator shall in any
event be rendered within 30 days after his/her appointment, or within such other
period as the parties shall agree, and such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to each of the parties. The
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association (or its successor) and applicable Law and this Section,
which shall govern to the extent of any conflict between this Section and the
rules of the American Arbitration Association, and the decision of the third
arbitrator shall be reviewable only to the extent provided by the rules of the
American Arbitration Association and shall otherwise be binding, final and
conclusive on the parties. Each party shall pay the fees of the arbitrator it
chose and the fees of its counsel and both parties shall equally split the fees
of the third arbitrator and the reasonable and necessary expenses incident to
the proceedings; provided however, if a party fails to appoint an arbitrator,
the fees of the sole arbitrator shall be split between the two parties equally.

      If the Prevailing Market rate has not been determined by the commencement
date of the term for the Offering Space, Tenant shall pay Base Rent for the
Offering Space upon the terms and conditions set forth in the Advice until such
time as the Prevailing Market rate has been determined. Upon such determination,
the Base Rent for the Offering Space shall be retroactively adjusted to the
commencement of the term for the Offering Space. If such adjustment results in
an underpayment of Base Rent by Tenant, Tenant shall pay Landlord the amount of
such underpayment within 30 days after the determination thereof. If such
adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease for the Offering Space and, to the extent necessary, any subsequent
installments, until the entire amount of such overpayment has been credited
against Base Rent.

F-10



--------------------------------------------------------------------------------



 



  5.07.   Subordination. Notwithstanding anything herein to the contrary,
Tenant’s Right of First Offer is subject and subordinate to the expansion rights
(whether such rights are designated as a right of first offer, right of first
refusal, expansion option or otherwise) of any tenant of the Building existing
on the date hereof.

  5.08.   Time of the Essence. Time is of the essence with respect to all time
periods set forth in this Section 5.

  5.09.   Personal to Tenant. Notwithstanding anything herein to the contrary,
Tenant’s Right of First Offer is personal to Tenant and in no event shall such
Right of First Offer be assignable (except in connection with a Business
Transfer, as defined in Section 11.04 of the Lease).

6.   Security System. Tenant shall have the right to install a separate security
system for the Premises (“Security System”), however, provided that any such
Security System shall be compatible with the Building’s security system and
shall be subject to Landlord’s prior review and approval, including review and
approval of the plans and specifications for such Security System, which
approval shall not be unreasonably withheld, conditioned or delayed. Tenant
shall keep and maintain the Security System in good working order, condition and
repair throughout the Term of this Lease. The installation, maintenance, use and
operation of the Security System shall comply with all applicable governmental
laws, rules, regulations and ordinances and the terms of the Lease. Tenant shall
provide Landlord with key cards or access codes, as applicable to permit
Landlord access to the Premises at all times, subject to the terms of this Lease
with respect to Landlord access to the Premises. Tenant acknowledges and agrees
that the Tenant’s use of the Security System and the installation, operation,
maintenance and use thereof shall be at Tenant’s sole risk and Landlord shall
have no liability whatsoever in connection therewith. Tenant hereby waives any
and all claims against Landlord for any damages arising from Tenant’s exercise
of its rights under this Section. Furthermore, Tenant agrees to indemnify,
defend and hold Landlord harmless from and against any and all damages, losses,
claims, liabilities, costs and expenses (including, but not limited to,
reasonable attorneys’ and other professional fees), actions or causes of action,
or judgments arising in any manner from Tenant’s installation, operation, use
and maintenance of the Security System. At the expiration or earlier termination
of the Lease, Tenant shall, at Landlord’s option, remove the Security System
from the Premises and restore the Premises to the condition which existed prior
to the installation of the Security System.

F-11



--------------------------------------------------------------------------------



 



EXHIBIT G
NOTICE OF LEASE
     Notice is hereby given pursuant to Massachusetts General Laws, Chapter 183,
Section 4 of the following lease:

         
1.
  Landlord:   MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware limited
liability company
 
       
2.
  Tenant:   MICROFINANCIAL INCORPORATED, a Massachusetts corporation
 
       
3.
  Date of Lease:   _______________, 2010.
 
       
4.
  Premises:   23,834 rentable square feet of space as more particularly
described in the Lease on the 1st and 2nd floors of the building known as and
numbered Sixteen New England Executive Park, Burlington, Massachusetts, and more
particularly described on Exhibit A attached hereto.
 
       
5.
  Initial Lease Term:   90 month term.
 
       
6.
  Extension Rights:   Two (2) options to extend the term for five (5) years
each, on the terms and conditions provided for by the Lease.

     The foregoing is a summary of certain terms of the Lease for purposes of
giving notice thereof, and shall not be deemed to modify or amend the terms of
the Lease.
     This Notice is executed under seal this ___ day of ___________________,
______.

                                 
 
                      LANDLORD:   MA-NEW ENGLAND EXECUTIVE PARK, L.L.C.,
a Delaware limited liability company    
 
                 
 
      By:          
 
               
 
          Name:       
 
                 
 
          Title:       
 
                 
 
                      TENANT:   MICROFINANCIAL INCORPORATED,
a Massachusetts corporation    
 
                 
 
      By:          
 
               
 
          Name:      
 
                 
 
          Title:      
 
                 





--------------------------------------------------------------------------------



 



THE COMMONWEALTH OF MASSACHUSETTS
___________, ss.
     On this ___ day of ___________ 20___, before me, the undersigned notary
public, personally appeared _____________________, proved to me through
satisfactory evidence of identification, which was ¨ photographic identification
with signature issued by a federal or state governmental agency, ¨ oath or
affirmation of a credible witness, ¨ personal knowledge of the undersigned, to
be the person whose name is signed on the preceding or attached document(s), and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose.
(as partner for ______partnership) (as ____ of ________corporation), (as ____ of
____ limited liability company), (as attorney in fact for_______________).
     Notary Public: _____________________
     My Commission Expires: ______________________
THE COMMONWEALTH OF MASSACHUSETTS
___________, ss.
     On this ___ day of ___________ 20___, before me, the undersigned notary
public, personally appeared ___________, proved to me through satisfactory
evidence of identification, which was ¨ photographic identification with
signature issued by a federal or state governmental agency, ¨ oath or
affirmation of a credible witness, ¨ personal knowledge of the undersigned, to
be the person whose name is signed on the preceding or attached document(s), and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose.
(as partner for ______partnership) (as ____ of ________corporation), (as ____ of
____ limited liability company), (as attorney in fact for_______________).
     Notary Public: _____________________
     My Commission Expires: ______________________

2



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF THE PREMISES

3



--------------------------------------------------------------------------------



 



EXHIBIT H
HVAC SPECIFICATIONS
     This Exhibit is attached to and made a part of the Office Lease Agreement
(the “Lease”) by and between MA-NEW ENGLAND EXECUTIVE PARK, L.L.C., a Delaware
limited liability company (“Landlord”) and MICROFINANCIAL INCORPORATED, a
Massachusetts corporation (“Tenant”) for space in the Building located at
Sixteen New England Executive Park, Burlington, Massachusetts 01803.
Landlord agrees the HVAC system is designed to maintain a temperature range for
Summer of 75 degrees Fahrenheit +/- 3 degrees at outside conditions of 90.8
degrees Fahrenheit Dry Bulb / 73.1 degrees Fahrenheit Wet Bulb, and for Winter
of 70 degrees Fahrenheit +/- 2 degrees at 7.7 degrees Fahrenheit Dry Bulb.
Notwithstanding the foregoing, Landlord shall not be responsible for any failure
of the heating and air conditioning system to maintain such temperatures that
arises out of (i) an excess density or electrical load within the Premises
beyond any density or load limits that are standard for the Building, or
(ii) any modifications to the heating or air-conditioning system that are
performed by Tenant or contractors retained by Tenant or (iii) scheduled or
temporary service interruptions that arise out of repairs and maintenance of the
heating and air-conditioning system, provided that Landlord shall perform such
repairs and maintenance in such a manner as to minimize any interruption of
heating and air-conditioning service.

H-1